     Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 1 of 120 PageID #: 1



  Barry I. Levy (BL 2190)
  Michael A. Sirignano (MS 5263)
  Joshua D. Smith (JS 3989)
  RIVKIN RADLER LLP
  926 RXR Plaza
  Uniondale, New York 11556
  (516) 357-3000
  Counsel for Plaintiffs Government Employees Insurance Co.,
  GEICO Indemnity Co, GEICO General Insurance Company
   and GEICO Casualty Co.

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X
GOVERNMENT EMPLOYEES INSURANCE CO.,
GEICO INDEMNITY CO., GEICO GENERAL INSURANCE
COMPANY and GEICO CASUALTY CO.,                                               Docket No.:_______ ( )

Plaintiffs,

              -against-                                                       Plaintiff Demands a Trial by
                                                                              Jury
GIULIO CARUSO, D.C., GC CHIROPRACTIC P.C.,
INTEGRATED CHIROPRACTIC OF NY P.C., FULL SPINE
CHIROPRACTIC OF NY P.C., BROOK CHIROPRACTIC OF
NY P.C., COMPASS CHIROPRACTIC OF NY P.C., FELIX
KOGAN, and JOHN DOE DEFENDANTS 1-5.

                 Defendants.
--------------------------------------------------------------------------X

                                                       COMPLAINT

              Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO General

     Insurance Company and GEICO Casualty Co. (collectively “GEICO” or “Plaintiffs”), as and for

     their Complaint against the Defendants, hereby allege as follows:

                                             NATURE OF THE ACTION

              1.       This action seeks to recover more than $1,460,000.00 that the Defendants

     wrongfully obtained from GEICO by submitting, and causing to be submitted, thousands of

     fraudulent no-fault insurance charges relating to medically unnecessary, illusory, and otherwise
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 2 of 120 PageID #: 2



non-reimbursable healthcare services, including chiropractic examinations, chiropractic

manipulation, computerized range of motion and muscle strength testing, physical performance

testing, chiropractic manipulation under anesthesia, and electrodiagnostic testing (collectively

the “Fraudulent Services”), that allegedly were provided to New York automobile accident

victims (“Insureds”).

       2.      The Fraudulent Services were provided, to the extent that they were provided at

all, pursuant to the dictates of unlicensed non-physicians that illegally owned and control

multiple medical clinics in the New York metropolitan area, as well as the purported healthcare

practices operating therefrom, including Defendants GC Chiropractic P.C. (“GC Chiro”),

Integrated Chiropractic of NY P.C. (“Integrated Chiro”), Full Spine Chiropractic of NY P.C.

(“Full Spine Chiro”), Brook Chiropractic of NY P.C. (“Brook Chiro”), and Compass

Chiropractic of NY P.C. (“Compass Chiro”) (collectively the “PC Defendants”).

       3.      In addition, GEICO seeks a declaration that it is not legally obligated to pay

reimbursement of more than $2,100,000.00 in pending no-fault insurance claims that have been

submitted by or on behalf of Defendants GC Chiro, Integrated Chiro, Full Spine Chiro, Brook

Chiro, and Compass Chiro because:

       (i)     the Fraudulent Services were not medically necessary and were provided – to the
               extent that they were provided at all – pursuant to predetermined fraudulent
               protocols designed solely to financially enrich the Defendants, rather than to treat
               or otherwise benefit the Insureds who purportedly were subjected to them;

       (ii)    in many cases, the Fraudulent Services never were provided in the first instance;

       (iii)   the billing codes used for the Fraudulent Services misrepresented and exaggerated
               the level and type of services that purportedly were provided in order to inflate the
               charges submitted to GEICO;

       (iv)    GC Chiro, Integrated Chiro, Full Spine Chiro, Brook Chiro, and Compass Chiro
               were fraudulently and unlawfully incorporated, owned, and/or controlled by
               unlicensed individuals and entities, unlawfully split fees with unlicensed
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 3 of 120 PageID #: 3



              individuals and entities, and, therefore, were ineligible to bill for or to collect no-
              fault benefits;

      (v)     in many cases, the Fraudulent Services billed through GC Chiro, Integrated Chiro,
              Full Spine Chiro, Brook Chiro, and Compass Chiro were provided pursuant to
              illegal kickback arrangements between the Defendants and the owners and
              controllers of purported multi-disciplinary healthcare clinics (the “Clinics”)
              throughout the New York metropolitan area where GC Chiro, Integrated Chiro,
              Full Spine Chiro, Brook Chiro, and Compass Chiro purported to provide the
              Fraudulent Services.

      (vi)    the Fraudulent Services were provided – to the extent that they were provided at
              all – pursuant to illegal self-referral arrangements amongst the Defendants and
              others;

      (vii)   in many cases, the Fraudulent Services – to the extent that they were provided at all
              – were provided by independent contractors, rather than by employees of GC
              Chiro, Integrated Chiro, Full Spine Chiro, Brook Chiro, and Compass Chiro, and
              therefore were non-reimbursable.

      The Defendants fall into the following categories:

      (i)     GC Chiro, Integrated Chiro, Full Spine Chiro, Brook Chiro, and Compass Chiro
              are fraudulently incorporated, owned, and/or controlled professional corporations
              through which the Fraudulent Services purportedly were performed and billed to
              insurance companies, including GEICO.

      (ii)    Defendant Giulio Caruso, D.C. (“Caruso”) is a licensed chiropractor that falsely
              purported to own and control the PC Defendants and purported to perform many
              of the Fraudulent Services.

      (iii)   Defendant Felix Kogan (“Kogan”), and John Doe Defendants 1-5 (collectively the
              “Management Defendants”) are not and never have been licensed healthcare
              professionals, yet nonetheless secretly and unlawfully owned, controlled, and
              derived economic benefit from the PC Defendants’ healthcare practices, in
              contravention of New York law.

      3.      As discussed below, Defendants at all relevant times have known that:

      (viii) the Fraudulent Services were not medically necessary and were provided – to the
             extent that they were provided at all – pursuant to predetermined fraudulent
             protocols designed solely to financially enrich the Defendants, rather than to treat
             or otherwise benefit the Insureds who purportedly were subjected to them;

      (ix)    in many cases, the Fraudulent Services never were provided in the first instance;
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 4 of 120 PageID #: 4



       (x)     the billing codes used for the Fraudulent Services misrepresented and exaggerated
               the level and type of services that purportedly were provided in order to inflate the
               charges submitted to GEICO;

       (xi)    GC Chiro, Integrated Chiro, Full Spine Chiro, Brook Chiro, and Compass Chiro
               were fraudulently and unlawfully incorporated, owned, and/or controlled by
               unlicensed individuals and entities, unlawfully split fees with unlicensed
               individuals and entities, and, therefore, were ineligible to bill for or to collect no-
               fault benefits;

       (xii)   in many cases, the Fraudulent Services billed through GC Chiro, Integrated Chiro,
               Full Spine Chiro, Brook Chiro, and Compass Chiro were provided pursuant to
               illegal kickback arrangements between the Defendants and the owners and
               controllers of purported multi-disciplinary healthcare clinics (the “Clinics”)
               throughout the New York metropolitan area where GC Chiro, Integrated Chiro,
               Full Spine Chiro, Brook Chiro, and Compass Chiro purported to provide the
               Fraudulent Services.

       (xiii) the Fraudulent Services were provided – to the extent that they were provided at
              all – pursuant to illegal self-referral arrangements amongst the Defendants and
              others;

       (xiv)   in many cases, the Fraudulent Services – to the extent that they were provided at all
               – were provided by independent contractors, rather than by employees of GC
               Chiro, Integrated Chiro, Full Spine Chiro, Brook Chiro, and Compass Chiro, and
               therefore were non-reimbursable.

       4.      As such, the Defendants do not now have – and never had – any right to be

compensated for the Fraudulent Services that have been billed to GEICO through the PC

Defendants.

       5.      The charts annexed hereto as Exhibits “1” – “5” set forth a representative sample

of the fraudulent claims that have been identified to-date that the Defendants have submitted, or

caused to be submitted, to GEICO.

       6.      The Defendants’ fraudulent scheme began as early as 2015 and has continued

uninterrupted through the present day.

       7.      As a result of the Defendants’ scheme, GEICO has incurred damages of more

than $1,460,000.00.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 5 of 120 PageID #: 5



                                        THE PARTIES

I.     Plaintiffs

       8.     Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO

General Insurance Company and GEICO Casualty Co. are Maryland corporations with their

principal places of business in Chevy Chase, Maryland. GEICO is authorized to conduct business

and to issue automobile insurance policies in New York.

II.    Defendants

       9.     Defendant Caruso resides in and is a citizen of New Jersey. Caruso was licensed

to practice chiropractic in New York on October 19, 1992 and in New Jersey on September 7,

1994, purported to own the PC Defendants, and purported to perform many of the Fraudulent

Services on behalf of the PC Defendants.

       10.    Defendant GC Chiro is a New York chiropractic professional corporation with its

principal place of business in New York. GC Chiro was incorporated in New York on or about

April 30, 2014, purported to be owned by Caruso, and was used as a vehicle to submit fraudulent

billing to GEICO and other insurers.

       11.    Defendant Integrated Chiro is a New York chiropractic professional corporation

with its principal place of business in New York. Integrated Chiro was incorporated in New York

on or about June 14, 2017, purported to be owned by Caruso, and was used as a vehicle to submit

fraudulent billing to GEICO and other insurers.

       12.    Defendant Full Spine Chiro is a New York chiropractic professional corporation

with its principal place of business in New York. Full Spine Chiro was incorporated in New

York on or about December 1, 2014, purported to be owned by Caruso, and was used as a

vehicle to submit fraudulent billing to GEICO and other insurers.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 6 of 120 PageID #: 6



       13.     Defendant Brook Chiro is a New York chiropractic professional corporation with

its principal place of business in New York. Brook Chiro was incorporated in New York on or

about December 9, 2016, purported to be owned by Caruso, and was used as a vehicle to submit

fraudulent billing to GEICO and other insurers.

       14.     Defendant Compass Chiro is a New York chiropractic professional corporation

with its principal place of business in New York. Compass Chiro was incorporated in New York

on or about March 11, 2019, purported to be owned by Caruso, and was used as a vehicle to

submit fraudulent billing to GEICO and other insurers.

       15.     Defendant Kogan resides in and is a citizen of New York. Kogan has never been a

licensed healthcare professional, yet has owned, controlled, and derived economic benefit from

the PC Defendants in contravention of New York law.

       Upon information and belief, John Doe Defendants 1-5 reside in and are citizens of New

York. John Doe Defendants 1-5 are individuals and entities, presently not identifiable, who are

not and never have been licensed healthcare professionals, yet – together with Kogan – have

owned, controlled, and derived economic benefit from the PC Defendants in contravention of

New York law, engaged in illegal kickback, fee splitting and referral relationships as part of the

fraudulent scheme, and directed the PC Defendants’ predetermined treatment and billing

protocols, without regard for genuine patient care.

                                 JURISDICTION AND VENUE

       16.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1332(a)(1) because the matter in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs, and is between citizens of different states.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 7 of 120 PageID #: 7



       17.        Pursuant to 28 U.S.C. § 1331, this Court also has jurisdiction over the claims

brought under 18 U.S.C. §§ 1961 et seq. (the Racketeer Influenced and Corrupt Organizations

[“RICO”] Act) because they arise under the laws of the United States.

       18.        In addition, this Court has supplemental jurisdiction over the subject matter of the

claims asserted in this action pursuant to 28 U.S.C. § 1367.

       19.        Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Eastern

District of New York is the District where one or more of the Defendants reside and because this

is the District where a substantial amount of the activities forming the basis of the Complaint

occurred.

       20.        For example, and as set forth herein, Defendants submitted or caused to be

submitted a substantial amount of fraudulent billing to GEICO under New York automobile

insurance policies, for treatment that they purported to provide to GEICO’s New York-based

Insureds. In reliance on the fraudulent claims, personnel at a GEICO office in the Eastern

District of New York issued payment on the fraudulent claims.

                          ALLEGATIONS COMMON TO ALL CLAIMS

       21.        GEICO underwrites automobile insurance in New York and New Jersey.

I.     An Overview of the Pertinent Law Governing No-Fault Insurance Reimbursement

A.     Pertinent New York Law Governing No-Fault Insurance Reimbursement

       22.        New York’s no-fault insurance laws are designed to ensure that injured victims of

motor vehicle accidents have an efficient mechanism to pay for and receive the health care services

that they need.

       23.        Under New York’s Comprehensive Motor Vehicle Insurance Reparations Act

(N.Y. Ins. Law §§ 5101, et seq.) and the regulations promulgated pursuant thereto (11 N.Y.C.R.R.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 8 of 120 PageID #: 8



§§ 65, et seq.), automobile insurers are required to provide no-fault insurance (“Personal Injury

Protection” or “PIP”) benefits (“PIP Benefits”) to Insureds.

          24.    In New York, PIP Benefits include up to $50,000.00 per Insured for necessary

expenses that are incurred for healthcare goods and services, including chiropractic services.

          25.    In New York, an Insured can assign his/her right to PIP Benefits to health care

goods and services providers in exchange for those services.

          26.    In New York, pursuant to a duly executed assignment, a health care provider may

submit claims directly to an insurance company and receive payment for medically necessary

services, using the claim form required by the New York State Department of Insurance (known as

“Verification of Treatment by Attending Physician or Other Provider of Health Service” or, more

commonly, as an “NF-3”).

          27.    In the alternative, in New York a healthcare services provider may submit claims

using the Health Care Financing Administration insurance claim form (known as the “HCFA-1500

form”).

          28.    Pursuant to the New York no-fault insurance laws, healthcare services providers are

not eligible to bill for or to collect PIP Benefits if they fail to meet any New York State or local

licensing requirements necessary to provide the underlying services.

          29.    For instance, the implementing regulation adopted by the Superintendent of

Insurance, 11 N.Y.C.R.R. § 65-3.16(a)(12) states, in pertinent part, as follows:

          A provider of health care services is not eligible for reimbursement under section
          5102(a)(1) of the Insurance Law if the provider fails to meet any applicable New York
          State or local licensing requirement necessary to perform such service in New York or
          meet any applicable licensing requirement necessary to perform such service in any other
          state in which such service is performed.

(Emphasis added).
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 9 of 120 PageID #: 9



        30.     New York law prohibits licensed healthcare services providers, including

chiropractors and physicians, from paying or accepting kickbacks in exchange for patient referrals.

See, e.g., New York Education Law §§ 6509-a; 6531.

        31.     New York law prohibits licensed healthcare services providers, including

chiropractors and physicians, from referring patients to healthcare practices in which they have an

ownership or investment interest unless: (i) the ownership or investment interest is disclosed to the

patient; and (ii) the disclosure informs the patient of his or her “right to utilize a specifically

identified alternative health care provider if any such alternative is reasonably available”. See

New York Public Health Law § 238-d.

        32.     What is more, with limited exceptions that are not applicable here, New York law

prohibits licensed healthcare services providers, including chiropractors and physicians, from

referring patients for electrodiagnostic testing to healthcare practices in which they have an

ownership interest, whether or not the healthcare services providers disclose their ownership

interest to the patient. See New York Public Health Law § 238-a.

        33.     Therefore, under the New York no-fault insurance laws, a healthcare services

provider is not eligible to receive PIP Benefits if it is fraudulently licensed, if it pays or receives

unlawful kickbacks in exchange for patient referrals, or if it engages in illegal self-referrals.

        34.     In State Farm Mut. Auto. Ins. Co. v. Mallela, 4 N.Y.3d 313, 320 (2005), the New

York Court of Appeals confirmed that healthcare services providers that fail to comply with

licensing requirements are ineligible to collect PIP Benefits, and that insurers may look beyond a

facially-valid license to determine whether there was a failure to abide by state and local law.

        35.     In Andrew Carothers, M.D., P.C. v. Progressive Ins. Co., 2019 N.Y. Slip Op. 04643

(June 11, 2019) the New York Court of Appeals reiterated that only licensed physicians may
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 10 of 120 PageID #: 10



 practice medicine in New York because of the concern that unlicensed physicians are “not bound

 by ethical rules that govern the quality of care delivered by a physician to a patient.”

        36.     Pursuant to the New York no-fault insurance laws, only healthcare services

 providers in possession of a direct assignment of benefits are entitled to bill for and collect PIP

 Benefits. There is both a statutory and regulatory prohibition against payment of PIP Benefits to

 anyone other than the patient or his/her healthcare services provider. The implementing regulation

 adopted by the Superintendent of Insurance, 11 N.Y.C.R.R. § 65-3.11, states – in pertinent part –

 as follows:

        An insurer shall pay benefits for any element of loss … directly to the applicant or ... upon
        assignment by the applicant ... shall pay benefits directly to providers of healthcare services
        as covered under section five thousand one hundred two (a)(1) of the Insurance Law …

        37.     Accordingly, for a healthcare services provider to be eligible to bill for and to

 collect charges from an insurer for healthcare services pursuant to New York Insurance Law §

 5102(a), it must be the actual provider of the services. Under the New York no-fault insurance

 laws, a healthcare services provider is not eligible to bill for services, or to collect for those

 services from an insurer, where the services were rendered by persons who were not employees of

 the healthcare services provider, such as independent contractors.

        38.     In New York, claims for PIP Benefits are governed by the New York Workers’

 Compensation Fee Schedule (the “NY Fee Schedule”)

        39.     When a healthcare services provider submits a claim for PIP Benefits using the

 current procedural terminology (“CPT”) codes set forth in the NY Fee Schedule, it represents

 that: (i) the service described by the specific CPT code that is used was performed in a

 competent manner in accordance with applicable laws and regulations; (ii) the service described

 by the specific CPT code that is used was reasonable and medically necessary; and (iii) the
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 11 of 120 PageID #: 11



 service and the attendant fee were not excessive.

        40.     Pursuant to New York Insurance Law § 403, the NF-3s and HCFA-1500 forms

 submitted by a healthcare services provider to GEICO, and to all other automobile insurers, must

 be verified by the health care provider subject to the following warning:

        Any person who knowingly and with intent to defraud any insurance company or other
        person files an application for insurance or statement of claim containing any materially
        false information, or conceals for the purpose of misleading, information concerning any
        fact material thereto, commits a fraudulent insurance act, which is a crime.

        41.     Pursuant to the New York no-fault insurance laws, for services provided prior to

 January 23, 2018, the maximum permissible charge for treatment received outside of New York

 State, e.g., New Jersey, is the prevailing fee in the geographic location of the provider.

        42.     Pursuant to the New York no-fault insurance laws, for services provided on or after

 January 23, 2018, the maximum permissible charge for treatment received outside of New York

 State, e.g., New Jersey, is the lowest of: (i) the amount of the fee in the region in New York State

 that has the highest applicable amount in the fee schedule for that service; (ii) the amount charged

 by the provider; and (iii) the prevailing fee in the geographic location of the provider.

 B.     Pertinent New Jersey Law Governing No-Fault Insurance Reimbursement

        43.     Like New York, New Jersey has a comprehensive statutory system designed to

 ensure that motor vehicle accident victims are compensated for their injuries. The statutory

 system is embodied within the Compulsory Insurance Law (N.J.S.A. 39:6B-1 to 3) and the

 Automobile Reparation Reform Act (N.J.S.A. 39:6A-1 et seq.), which require automobile

 insurers to provide PIP Benefits to Insureds.

        44.     As in New York, under the New Jersey no-fault insurance laws, an Insured can

 assign his or her right to PIP Benefits to healthcare services providers in exchange for those

 services. Pursuant to a duly executed assignment, a healthcare services provider may submit
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 12 of 120 PageID #: 12



 claims directly to an insurance company in order to receive payment for medically necessary

 services, using the required claim forms, including the HCFA-1500 form.

        45.       In order for a healthcare services provider to be eligible to receive PIP Benefits in

 New Jersey, it must comply with all relevant laws and regulations governing healthcare practice

 in New Jersey.

        46.       Thus, a healthcare services provider in New Jersey is not entitled to receive PIP

 Benefits where it has failed to comply with all applicable statutory and regulatory requirements

 governing healthcare practice in New Jersey, whether or not the underlying services were

 medically necessary. See, e.g., Liberty Mut. Ins. Co. v. Healthcare Integrated Servs., 2009 N.J.

 Super. Unpub. LEXIS 2416 at * 4 - * 5 (N.J. App. Div. 2009)(“This court has held that a

 provider of such services is not entitled to reimbursement for services covered by PIP unless the

 provider and the services are in compliance with relevant laws and regulations.”); Varano,

 Damian & Finkel, L.L.C. v. Allstate Ins. Co., 366 N.J. Super. 1, 6 (N.J. App. Div.

 2004)(healthcare services provider operated in violation of pertinent regulatory standards “is not

 eligible to receive PIP benefits.”); Allstate Ins. Co. v. Orthopedic Evaluations, Inc., 300 N.J.

 Super. 510, 515-519 (N.J. App. Div. 1997)(healthcare services provider’s lack of compliance

 with pertinent regulatory standards rendered it ineligible to collect PIP Benefits, whether or not

 the underlying services were medically necessary); Allstate Ins. Co. v. Greenberg, 376 N.J.

 Super. 623, 632 (N.J. Law Div. 2004)(“A medical services provider’s failure to comply with the

 standards promulgated by the Board of Medical Examiners make it ineligible to receive PIP

 reimbursement.”); Allstate Ins. Co. v. Schick, 328 N.J. Super. 611, 620 (N.J. 1999)(“[A]n insurer

 may properly deny PIP benefits under the No Fault Law based upon a healthcare services
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 13 of 120 PageID #: 13



 provider's failure to comply with the administrative regulations governing the practice of

 healthcare in this State.”)

         47.     Moreover, in order for a specific healthcare service to be eligible for PIP

 reimbursement in New Jersey, the service itself must be provided in compliance with all relevant

 laws and regulations governing healthcare practice in New Jersey. See, e.g., Healthcare

 Integrated Servs., supra; Orthopedic Evaluations, Inc., supra.

         48.     By extension, insurers such as GEICO are not obligated to make any payments of

 PIP Benefits to healthcare services providers in New Jersey that are not in compliance with all

 applicable statutory and regulatory requirements governing healthcare practice in New Jersey.

         49.     Furthermore, insurers such as GEICO are not obligated to make any payments of

 PIP Benefits in New Jersey for healthcare services that are not rendered in compliance with all

 applicable statutory and regulatory requirements governing healthcare practice in New Jersey.

         50.     Pursuant to N.J.A.C. 13:44-E-2.6, chiropractors in New Jersey are prohibited

 from paying or receiving kickbacks, either directly or indirectly, in exchange for patient referrals.

         51.     Therefore, chiropractors and chiropractic practices in New Jersey that pay

 kickbacks in exchange for patient referrals are not eligible to receive PIP Benefits.

         52.     In New Jersey, chiropractors generally may not refer patients to a healthcare

 practice in which they have a significant beneficial interest. Specifically, N.J.S.A. 45:9-22.5 (the

 “Codey Law”) provides that:

         A practitioner shall not refer a patient or direct an employee of the practitioner to refer a
         patient to a health care service in which the practitioner, or the practitioner's immediate
         family, or the practitioner in combination with the practitioner's immediate family has a
         significant beneficial interest . . . .

         53.     Pursuant to N.J.S.A. 45:9-22.4:
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 14 of 120 PageID #: 14



        “Health care service” means a business entity which provides on an inpatient or
        outpatient basis: testing for or diagnosis or treatment of human disease or dysfunction; or
        dispensing of drugs or medical devices for the treatment of human disease or dysfunction.
        Health care service includes, but is not limited to, a bioanalytical laboratory, pharmacy,
        home health care agency, rehabilitation facility, nursing home, hospital, or a facility
        which provides radiological or other diagnostic imagery services, physical therapy,
        ambulatory surgery, or ophthalmic services.

        “Practitioner” means a physician, chiropractor or podiatrist licensed pursuant to Title 45
        of the Revised Statutes.

        “Significant beneficial interest” means any financial interest; but does not include
        ownership of a building wherein the space is leased to a person at the prevailing rate
        under a straight lease agreement, or any interest held in publicly traded securities.

        54.     Pursuant to N.J.S.A. 45:9-22-5(c)(1), the Codey Law’s restrictions on patient

 referrals do not apply to:

        medical treatment or a procedure that is provided at the practitioner’s medical office and
        for which a bill is issued directly in the name of the practitioner or the practitioner’s
        medical office … .

        55.     Pursuant to N.J.S.A. 45:9-22-5(c)(3), the Codey Law’s restrictions on patient

 referrals also do not apply to:

        ambulatory surgery or procedures requiring anesthesia performed at a surgical practice
        registered with the Department of Health . . . or at an ambulatory care facility licensed by
        the Department of Health to perform surgical and related services or lithotripsy services,
        if the following conditions are met:

                (a)     the practitioner who provided the referral personally performs the
                        procedure;

                (b)     the practitioner’s remuneration as an owner of or investor in the practice
                        or facility is directly proportional to the practitioner’s ownership interest
                        and not to the volume of patients the practitioner refers to the practice or
                        facility;

                (c)     all clinically-related decisions at a facility owned in part by non-
                        practitioners are made by practitioners and are in the best interests of the
                        patient; and

                (d)     disclosure of the referring practitioner’s significant beneficial interest in
                        the practice or facility is made to the patient in writing, at or prior to the
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 15 of 120 PageID #: 15



                        time that the referral is made, consistent with the provisions of section 3 of
                        P.L. 1989, c. 19 (C.45:9-22.6).

        56.     Chiropractors and chiropractic practices in New Jersey which engage in self-

 referral arrangements that violate the Codey Law are not eligible to receive PIP Benefits.

        57.     Pursuant to N.J.S.A. 39:6A-4, an insurer such as GEICO is only required to pay

 PIP Benefits in New Jersey for reasonable, necessary, and appropriate treatment. Concomitantly,

 a healthcare services provider in New Jersey is only eligible to receive PIP Benefits for

 medically necessary services.

        58.     Pursuant to N.J.S.A. 39:6A-2(m):

         “Medically necessary” means that the treatment is consistent with the symptoms or
         diagnosis, and treatment of the injury:

                (1)     is not primarily for the convenience of the injured person or provider,

                (2)     is the most appropriate standard or level of service which is in accordance
                        with standards of good practice and standard professional treatment
                        protocols, as such protocols may be recognized or designated by the
                        Commissioner of Banking and Insurance, in consultation with the
                        Commissioner of Health and Senior Services or with a professional
                        licensing or certifying board in the Division of Consumer Affairs in the
                        Department of Law and Public Safety, or by a nationally recognized
                        professional organization, and

                (3)     does not involve unnecessary diagnostic testing.

        59.     Like New York, New Jersey has established a medical fee schedule (the “NJ Fee

 Schedule”) that is applicable to claims for PIP Benefits.

        60.     When a healthcare services provider submits a claim for PIP Benefits using the

 CPT codes set forth in the NJ Fee Schedule, it represents that: (i) the service described by the

 specific CPT code that is used was performed in a competent manner in accordance with

 applicable regulations; (ii) the service described by the specific CPT code that is used was

 reasonable and medically necessary; and (iii) the service and the attendant fee were not
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 16 of 120 PageID #: 16



 excessive.

         61.     New Jersey has a strong public policy against insurance fraud. This policy is

 manifested in a series of statutes, including the New Jersey Insurance Fraud Prevention Act

 (“IFPA”), N.J.S.A. 17:33A-1 et seq. A healthcare services provider violates the IFPA if, among

 other things, it:

         Presents or causes to be presented any written or oral statement as part of, or in support of
         or opposition to a claim for payment or other benefit pursuant to an insurance policy,
         knowing that the statement contains any false or misleading information concerning any
         fact or thing material to the claim; or

         Prepares or makes any written or oral statement that is intended to be presented to any
         insurance company or any insurance claimant in connection with, or in support of or in
         opposition to any claims for payment or other benefit pursuant to an insurance policy,
         knowing that the statement contains any false or misleading information concerning any
         fact or thing material to the claim; or

         Conceals or knowing fails to disclose the occurrence of an event which affects a person’s
         initial or continued right or entitlement to (a) any insurance benefits or payment or (b) the
         amount of any benefit or payment to which the person is entitled.

 See N.J.S.A. 17:33A-4.

 II.     The Defendants’ Fraudulent Scheme

         62.     Beginning in 2015, and continuing through the present day, the Defendants

 masterminded and implemented a complex fraudulent scheme in which they billed GEICO and

 other automobile insurers millions of dollars for medically unnecessary, illusory, and otherwise

 non-reimbursable services.

         63.     In or about mid-2015, Kogan and John Doe Defendants 1-5 commenced a search

 for a licensed chiropractor who would be willing to sell the use of his or her professional license to

 the Management Defendants so that the Management Defendants could fraudulently incorporate,

 own, and control a series of chiropractic professional corporations under the licensed

 chiropractor’s name. The Management Defendants sought to purchase the use of the professional
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 17 of 120 PageID #: 17



 chiropractic license in order to submit large-scale fraudulent no-fault billing to New York no-fault

 insurers.

          64.   Beginning in or about late 2015, the Management Defendants recruited Caruso, a

 licensed chiropractor, who was willing to sell to the Management Defendants the use of his

 professional license, so that the Management Defendants could: (i) fraudulently incorporate

 Integrated Chiro, Brook Chiro, and Compass Chiro; and (ii) illegally assume ownership and

 control over preexisting medical professional corporations, including GC Chiro and Full Spine

 Chiro.

          65.   The PC Defendants did not advertise or market their services to the general public.

          66.   The PC Defendants were not the owners or leaseholders of the real property from

 which they purported to provide the Fraudulent Services.

          67.   The PC Defendants operated from: (i) two multidisciplinary health clinics located

 in Brooklyn, which were owned and controlled by Kogan and the Management Defendants (the

 “Kogan Clinics”); and (ii) numerous other multidisciplinary healthcare clinics located throughout

 the New York metropolitan areas, including in Brooklyn, Queens and the Bronx (the “Kickback

 Clinics”), where the owners and controllers of the clinics arranged for Insureds who presented to

 be referred to the PC Defendants in exchange for payments, i.e., kickbacks, from the

 Management Defendants.

          68.   Caruso did nothing to aid the start-up of the “practices” operated under his name

 at the Kogan Clinics or the Kickback Clinics.

          69.   Caruso did not advertise for patients, never sought to build name recognition or

 make any legitimate efforts of his own to attract patients on behalf of any of the PC Defendants.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 18 of 120 PageID #: 18



          70.      Caruso did not have his own patients and did nothing to create or cultivate a

 patient base for any of the PC Defendants.

          71.      As part of the scheme, the Defendants instituted a treatment protocol, often

 grounded on fabricated exams and reports, that sought to fraudulently justify excessive and

 medically unnecessary chiropractic treatment, electrodiagnostic testing, and chiropractic

 manipulation under anesthesia, without regard for Insureds’ actual conditions.

     A.         The Fraudulent Incorporation and Operation of the PC Defendants

          72.      In late 2015, the Management Defendants recruited Caruso, a licensed chiropractor

 who was willing to sell them the use of his chiropractor license so that they could: (i) fraudulently

 incorporate Integrated Chiro, Brook Chiro, and Compass Chiro; and (ii) illegally assume

 ownership and control over preexisting medical professional corporations, including GC Chiro and

 Full Spine Chiro.

          73.      In order to circumvent New York law preventing non-medical professionals from

 owning and controlling medical professional corporations, the Management Defendants entered

 into a secret scheme with Caruso, wherein, in exchange for a designated salary or other form of

 compensation, Caruso agreed to falsely represent in the certificate of incorporation and related

 filings With New York State, that he was the true shareholder, director, and officer of the PC

 Defendants and that he truly owned, controlled, and practiced through the professional corporation.

          74.      Caruso did this knowing that the professional corporations would be used to submit

 fraudulent billing to insurers.

          75.      Once Integrated Chiro, Brook Chiro, and Compass Chiro were fraudulently

 incorporated and the Management Defendants assumed ownership over GC Chiro and Full Spine
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 19 of 120 PageID #: 19



 Chiro, Caruso ceded true beneficial ownership and control over the PC Defendants to the

 Management Defendants.

        76.     The Management Defendants – rather than Caruso – provided all costs associated

 with establishing the PC Defendants in the Kogan Clinics and Kickback Clinics, and all investment

 in GC Chiro and Full Spine Chiro subsequent to the purchase of Caruso’s chiropractic license by

 the Management Defendants in late 2015.

        77.     Caruso did not incur any costs to establish the PC Defendants’ practices, nor did he

 invest any money in the professional corporations he purportedly owned subsequent to the

 purchase of his chiropractic license by the Management Defendants.

        78.     Upon fraudulent incorporation, the Management Defendants caused the PC

 Defendants to commence operations from at least two different multi-disciplinary no-fault clinics

 owned and/or controlled by the Management Defendants.

        79.     In addition, the Management Defendants caused the PC Defendants to commence

 operations from numerous other New York area multi-disciplinary no-fault clinics by paying

 kickbacks and/or entering into illegal fee splitting arrangements with the owners and controllers of

 those clinics in exchange for patient referrals to the PC Defendants.

        80.     Caruso never was the true shareholder, director, or officer of any of the PC

 Defendants, and never had any true ownership interest in or control over any of the professional

 corporations. True ownership and control over the PC Defendants always rested entirely with the

 Management Defendants, who used the façade of the PC Defendants to do indirectly what they

 were forbidden from doing directly, namely: (i) employ medical professionals; (ii) control their

 practices; and (iii) charge for and derive an economic benefit from their services.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 20 of 120 PageID #: 20



         81.      Caruso exercised little to no control over or ownership interest in the PC

 Defendants.

         82.      All decision-making authority relating to the operation and management of the PC

 Defendants was vested entirely with the Management Defendants.

         83.      In addition, Caruso never controlled or maintained any of the PC Defendants’

 books or records, including their bank accounts; never selected, directed, or controlled any of the

 individuals or entities responsible for handling any aspect of the PC Defendants’ financial affairs;

 never hired or supervised any of PC Defendants’ employees or independent contractors; and was

 completely unaware of the most fundamental aspects of how the PC Defendants operated.

    B.         The Management Defendants’ Efforts to Conceal their Ownership and Control of
               the PC Defendants

         84.      To conceal their true ownership and control of the PC Defendants while

 simultaneously effectuating pervasive, total control over their operation and management, the

 Management Defendants arranged to have Caruso and the PC Defendants enter into a series of

 “lease,” “management,” “billing,” and/or “marketing” agreements with themselves and entities

 they own or control, including other medical professional corporations. These agreements called

 for exorbitant payments from the PC Defendants to the Management Defendants and for the

 performance of certain designated services including leasing, management, marketing, billing,

 and/or collections, regardless of the actual value of the services or space provided.

         85.      While these agreements ostensibly were created to permit the Management

 Defendants to provide “facility space,” “equipment,” “management,” “billing,” and/or

 “marketing” services, they actually were used solely as a tool to permit the Management

 Defendants to: (i) control the day-to-day operations, exercise supervisory authority over, and
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 21 of 120 PageID #: 21



 illegally own the PC Defendants; and (ii) to siphon all of the profits that were generated by the

 billings submitted to GEICO and other insurers through the PC Defendants.

         86.      In certain instances, these agreements required Caruso and the PC Defendants to

 pay fees to other medical professional corporations that were also unlawfully owned and

 controlled by the Management Defendants.

         87.      The net effect of these “lease,” “management,” “billing,” and/or “marketing,”

 agreements amongst Caruso, the PC Defendants, and the Management Defendants was to

 maintain the PC Defendants in a constant state of debt to the Management Defendants, thereby

 enabling the Management Defendants to maintain total control over the professional

 corporations, their accounts receivables, and any revenues that might be generated therefrom.

    C.         The Kogan Clinics and Kickback Clinics

         88.      The PC Defendants did not advertise or market their services to the general public

 and were not the owners or leaseholders of the real property from which they purported to

 provide the Fraudulent Services.

         89.      Instead, the PC Defendants operated from at least two multidisciplinary clinics

 owned and controlled by Kogan and John Doe Defendants 1-5 located at 1611B East New York

 Avenue, Brooklyn, New York (the “East New York Clinic) and 150 Graham Avenue, Brooklyn,

 New York (“Graham Avenue Clinic”) (collectively the “Kogan Clinics”).

         90.      As part of the Defendants’ fraudulent scheme, Kogan purported to be the office

 manager at both the East New York Clinic and Graham Avenue Clinic.

         91.      In actuality, Kogan used the façade of “office manager” to unlawfully own and

 control every aspect of the professional corporations operating from the Kogan Clinics, including

 the operations of the PC Defendants
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 22 of 120 PageID #: 22



        92.     In keeping with Kogan’s control over the Kogan Clinics and the professional

 corporations operating therefrom, Kogan has remained as the “office manager” for several years,

 despite numerous changes in the professional corporations and medical professionals working

 from the locations.

        93.     In addition to the Kogan Clinics, the PC Defendants also operated from a series of

 multidisciplinary clinics, i.e., the Kickback Clinics, including, but not limited to, the following

 locations:

                (i)        1 Fulton Avenue, Hempstead, New York

                (ii)       10748 Guy Brewery Boulevard, Jamaica, New York

                (iii)      1090 Coney Island Avenue, Brooklyn, New York

                (iv)       1353 Utica Avenue, Brooklyn, New York

                (v)        1500 Astor Avenue, Bronx, New York

                (vi)       152-80 Rockaway Boulevard, Jamaica, New York

                (vii)      1552 Ralph Avenue, Brooklyn, New York

                (viii)     1568 Ralph Avenue, Brooklyn, New York

                (ix)       172-17 Jamaica Avenue, Jamaica, New York

                (x)        183-11 Hillside Avenue, Jamaica, New York

                (xi)       1894 Eastchester Road, Bronx, New York

                (xii)      2 Wilson Place, Mount Vernon, New York

                (xiii)     2025 Davidson Avenue, Bronx, New York

                (xiv)      205-20 Jamaica Avenue, Hollis, New York

                (xv)       2184 Flatbush Avenue, Brooklyn, New York

                (xvi)      222-01 Hempstead Avenue, Queens Village, New York
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 23 of 120 PageID #: 23



             (xvii)     2363 Ralph Avenue, Brooklyn, New York

             (xviii)    2451 E Tremont Avenue, Bronx, New York

             (xix)      2510 Westchester Avenue, Suite 102, Bronx, New York

             (xx)       2625 Atlantic Avenue, Brooklyn, New York

             (xxi)      3250 Westchester Avenue Bronx, New York

             (xxii)     3301 101st 2nd Fl., Queens, New York

             (xxiii)    332 E 149th Street, Suite 200, Bronx, New York

             (xxiv)     3407 White Plains Road, Bronx, New York

             (xxv)      3432 E Tremont Avenue, Bronx, New York

             (xxvi)     3910 Church Avenue, Brooklyn, New York

             (xxvii)    4226 3rd Avenue, Bronx, New York

             (xxviii)   424 E 147th Street, Bronx, New York

             (xxix)     444 Willis Avenue, Bronx, New York

             (xxx)      460 Grand Street, New York, New York

             (xxxi)     5037 Broadway, New York, New York

             (xxxii)    546 Howard Avenue, Brooklyn, New York

             (xxxiii)   550 Remsen Avenue, Brooklyn, New York

             (xxxiv)    5506 Avenue N, Brooklyn, New York

             (xxxv)     5607 Avenue L, Brooklyn, New York

             (xxxvi)    64 Nagle Avenue, Fl. 2, New York, New York

             (xxxvii)   6937 Myrtle Avenue, Glendale, New York

             (xxxviii) 717 Southern Boulevard, Bronx, New York

             (xxxix)    764 Elmont Road, Elmont, New York
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 24 of 120 PageID #: 24



                (xl)       80-12 Jamaica Avenue, Woodhaven, New York

                (xli)      8225 Queens Boulevard, 1A, Elmhurst, New York

                (xlii)     9046 Corona Avenue, Queens, New York

                (xliii)    951 Brook Avenue, 2nd Floor, Bronx, New York

        94.     The owners and controllers of the Kickback Clinics arranged for Insureds who

 presented to the clinics to be referred to the PC Defendants in exchange for kickbacks from the

 Management Defendants.

        95.     The kickbacks that the Management Defendants provided to the Clinic owners

 and controllers were disguised as ostensibly legitimate fees to “rent” space or personnel from the

 Kickback Clinics. In actuality, these were “pay-to-play” arrangements that caused the Kickback

 Clinics to steer Insureds to the PC Defendants, with the amount of the fees based upon the

 volume of Insureds that were expected to be referred to the PC Defendants for “treatment”.

        96.     The subleases were shams, as they existed solely to create the appearance of a

 legitimate landlord/tent or sublessor/sublessee relationship between the PC Defendants and the

 Kickback Clinics.

        97.     In exchange for the kickbacks from the Management Defendants, when an

 Insured visited one of the Kickback Clinics, he or she automatically was referred to one of the

 PC Defendants for bogus chiropractic treatment or electrodiagnostic testing, regardless of the

 Insured’s individual symptoms or presentation.

        98.     The referrals typically were made by a receptionist or some other non-medical

 personnel at the Kickback Clinics who simply directed or “steered” the Insureds to whichever

 Provider Defendant was active and present at the Clinic during that time period.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 25 of 120 PageID #: 25



 E.     The Defendants’ Fraudulent Treatment and Billing Protocol

        99.     Virtually all of the Insureds whom the Defendants purported to treat were

 involved in relatively minor, “fender-bender” accidents, to the extent that they were involved in

 any actual accidents at all. Concomitantly, virtually none of the Insureds whom the Defendants

 purported to treat suffered from any significant injuries or health problems as a result of the

 relatively minor accidents they experienced or purported to experience.

        100.    Even so, the Defendants purported to subject virtually every Insured to a

 substantially identical, medically unnecessary course of “treatment” that was provided pursuant

 to predetermined, fraudulent protocols designed to maximize the billing that they could submit

 through GC Chiro, Integrated Chiro, Full Spine Chiro, Brook Chiro, and Compass Chiro to

 insurers, including GEICO, rather than to treat or otherwise benefit the Insureds who purportedly

 were subjected to it.

        101.    The Defendants purported to provide their predetermined fraudulent treatment

 protocols to Insureds without regard for the Insureds’ individual symptoms, presentation, or – in

 most cases – the total absence of any actual medical problems arising from any actual

 automobile accidents.

        102.    Each step in the Defendants’ fraudulent treatment protocols was designed to

 falsely reinforce the rationale for the previous step and provide a false justification for the

 subsequent step, and thereby permit the Defendants to generate and falsely justify the maximum

 amount of fraudulent no-fault billing for each Insured.

        103.    No legitimate chiropractor or other licensed healthcare provider or professional

 corporation would permit the fraudulent treatment and billing protocols described below to

 proceed under his or her auspices.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 26 of 120 PageID #: 26



        104.    The Defendants permitted the fraudulent treatment and billing protocols described

 below to proceed under their auspices because the Defendants sought to profit from the

 fraudulent billing submitted to GEICO and other insurers.

 1.     The Fraudulent Charges for Initial Examinations

        105.    Upon receiving an illegal referral from the Management Defendants at the Kogan

 Clinics or pursuant to the kickbacks that the Management Defendants paid to the owners and

 controllers of the Kickback Clinics from which they operated, the PC Defendants purported to

 provide virtually every Insured in the claims identified in Exhibits “1” - “5” with an initial

 examination.

        106.    The initial examinations were performed as a “gateway” in order to provide

 Insureds with phony, predetermined “diagnoses” to allow the Defendants to then purport to

 provide medically unnecessary, illusory, or otherwise non-reimbursable chiropractic treatment,

 diagnostic testing, and chiropractic manipulation under anesthesia.

        107.    Typically, either Caruso or one of numerous chiropractors present at the various

 clinics (the “Treating Chiropractors”) purported to perform the initial examinations on behalf of

 the PC Defendants.

        108.    As set forth in Exhibits “1” - “5”, the initial examinations then were typically

 billed to GEICO through the PC Defendants under CPT code 99203 or 99204, typically resulting

 in a charge of either $54.74 or $78.00.

        109.    The charges for the initial examinations were fraudulent in that the initial

 examinations were medically unnecessary and were performed – to the extent that they were

 performed at all – pursuant to illegal referrals from the Management Defendants at the Kogan
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 27 of 120 PageID #: 27



 Clinics or kickbacks that Caruso, the PC Defendants, and the Management Defendants paid at

 the Kickback Clinics, not to treat or otherwise benefit the Insureds.

        110.     Furthermore, pursuant to the NY Fee Schedule, when the Defendants submitted

 charges for initial examinations under CPT code 99204, or caused them to be submitted, they

 represented that a chiropractor associated with the PC Defendants: (i) performed a

 “comprehensive” physical examination; and (ii) engaged in medical decision-making of

 “moderate complexity”.

        111.     Similarly, pursuant to the NY Fee Schedule, when the Defendants submitted

 charges for initial examinations under CPT code 99203, or caused them to be submitted, they

 represented that a chiropractor associated with the PC Defendants performed a “detailed”

 physical examination.

        112.     As set forth below, however, the charges for the initial examinations were

 fraudulent in that they misrepresented the nature, extent, and results of the purported

 examinations.

 a.     Misrepresentations       Regarding      “Comprehensive”          or   “Detailed”   Physical
        Examinations

        113.     Pursuant to the American Medical Association’s CPT Assistant, which is

 incorporated by reference into the NY Fee Schedule, a physical examination does not qualify as

 “comprehensive” unless the examining chiropractor either: (i) conducts a general examination of

 multiple patient organ systems; or (ii) conducts a complete examination of a single patient organ

 system.

        114.     Pursuant to the CPT Assistant, in the context of patient examinations, a

 chiropractor has not conducted a general examination of multiple patient organ systems unless

 the chiropractor has documented findings with respect to at least eight organ systems.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 28 of 120 PageID #: 28



        115.     Pursuant to the CPT Assistant, in the context of patient examinations, a

 chiropractor has not conducted a complete examination of a patient’s musculoskeletal organ

 system unless the chiropractor has documented findings with respect to:

        (i)      at least three of the following: (a) standing or sitting blood pressure; (b) supine
                 blood pressure; (c) pulse rate and regularity; (d) respiration; (e) temperature; (f)
                 height; or (g) weight;

        (ii)     the general appearance of the patient – e.g., development, nutrition, body habits,
                 deformities, and attention to grooming;

        (iii)    examination of the peripheral vascular system by observation (e.g., swelling,
                 varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

        (iv)     palpation of lymph nodes in neck, axillae, groin, and/or other location;

        (v)      examination of gait and station;

        (vi)     examination of joints, bones, muscles, and tendons in at least four of the
                 following areas: (a) head and neck; (b) spine, ribs, and pelvis; (c) right upper
                 extremity; (d) left upper extremity; (e) right lower extremity; and/or (f) left lower
                 extremity;

        (vii)    inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                 lesions, café-au-lait spots, ulcers) in at least four of the following areas: (a) head
                 and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right
                 lower extremity; (f) left lower extremity;

        (viii) coordination, deep tendon reflexes, and sensation; and

        (ix)     mental status, including orientation to time, place and person, as well as mood and
                 affect.

        116.     In the claims identified in Exhibits “1” – “5”, when the PC Defendants, Caruso,

 and the Treating Chiropractors billed for the initial examinations under CPT code 99204, they

 falsely represented that chiropractors associated with the PC Defendants performed

 “comprehensive” patient examinations on the Insureds they purported to treat during the initial

 examinations.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 29 of 120 PageID #: 29



        117.    In fact, with respect to the claims identified in Exhibit “1” – “5”, neither Caruso,

 the Treating Chiropractors, nor any other healthcare services provider associated with the PC

 Defendants ever conducted a general examination of multiple patient organ systems, or

 conducted a complete examination of a single patient organ system.

        118.    For instance, in each of the claims under CPT code 99204 identified in Exhibits

 “1” – “5”, neither Caruso, the Treating Chiropractors, nor any other healthcare services provider

 associated with the PC Defendants ever conducted any general examination of multiple patient

 organ systems, inasmuch as they did not document findings with respect to at least eight organ

 systems.

        119.    Furthermore, although Caruso and the Treating Chiropractors often purported to

 provide a more in-depth examination of the Insureds’ musculoskeletal systems in the claims for

 initial examinations identified in Exhibits “1” – “5”, the musculoskeletal examinations did not

 qualify as “complete”, because they failed to document:

        (i)     at least three of the following: (a) standing or sitting blood pressure; (b) supine
                blood pressure; (c) pulse rate and regularity; (d) respiration; (e) temperature; (f)
                height; or (g) weight;

        (ii)    the general appearance of the patient – e.g., development, nutrition, body habits,
                deformities, and attention to grooming;

        (iii)   examination of the peripheral vascular system by observation (e.g., swelling,
                varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

        (iv)    palpation of lymph nodes in neck, axillae, groin, and/or other location;

        (v)     examination of gait and station;

        (vi)    examination of joints, bones, muscles, and tendons in at least four of the
                following areas: (a) head and neck; (b) spine, ribs, and pelvis; (c) right upper
                extremity; (d) left upper extremity; (e) right lower extremity; and/or (f) left lower
                extremity;
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 30 of 120 PageID #: 30



        (vii)   inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                lesions, café-au-lait spots, ulcers) in at least four of the following areas: (a) head
                and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right
                lower extremity; (f) left lower extremity;

        (viii) coordination, deep tendon reflexes, and sensation; and/or

        (ix)    mental status, including orientation to time, place and person, as well as mood and
                affect.

        120.    Pursuant to the CPT Assistant, a “detailed” physical examination requires –

 among other things – that the healthcare services provider conduct an extended examination of

 the affected body areas and other symptomatic or related organ systems.

        121.    To the extent that the Insureds in the claims identified in Exhibits “1” - “5” had

 any actual complaints at all as the result of their minor automobile accidents, the complaints

 were limited to minor musculoskeletal complaints.

        122.    Pursuant to the CPT Assistant, in the context of patient examinations, a

 chiropractor has not conducted an extended examination of a patient’s musculoskeletal organ

 system unless the chiropractor has documented findings with respect to the following:

        (i)     measurement of any three of the following seven vital signs: (a) sitting or
                standing blood pressure; (b) supine blood pressure; (c) pulse rate and regularity;
                (d) respiration; (e) temperature; (f) height; (g) weight;

        (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
                deformities, attention to grooming);

        (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

        (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

        (v)     brief assessment of mental status;

        (vi)    examination of gait and station;

        (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 31 of 120 PageID #: 31



                neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                extremity; and (f) left lower extremity;

        (viii) coordination;

        (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                pathological reflexes; and

        (x)     examination of sensation.

        123.    In the claims for initial examinations in Exhibits “1” - “5” in which the PC

 Defendants, Caruso, and the Management Defendants billed for the initial examinations under

 CPT code 99203, they falsely represented that Caruso, the Treating Chiropractors, or some other

 healthcare provider associated with the PC Defendants conducted a “detailed” patient

 examination of the Insureds they purported to treat during the initial examinations.

        124.    In fact, neither Caruso, the Treating Chiropractors, nor any other healthcare

 services provider associated with the PC Defendants even conducted a “detailed” patient

 examination of the Insureds, inasmuch as they did not conduct an extended examination of the

 Insureds’ affected body areas and other symptomatic or related organ systems.

        125.    For example, in the claims for initial examinations identified in Exhibits “1” -

 “5”, neither Caruso, the Treating Chiropractors, nor any other healthcare services provider

 associated with the PC Defendants ever conducted an extended examination of the Insureds’

 musculoskeletal systems, inasmuch as they did not document findings with respect to the

 following:

        (i)     measurement of any three of the following seven vital signs: (a) sitting or
                standing blood pressure; (b) supine blood pressure; (c) pulse rate and regularity;
                (d) respiration; (e) temperature; (f) height; (g) weight;

        (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
                deformities, attention to grooming);
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 32 of 120 PageID #: 32



        (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

        (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

        (v)     brief assessment of mental status;

        (vi)    examination of gait and station;

        (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                extremity; and (f) left lower extremity;

        (viii) coordination;

        (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                pathological reflexes; and/or

        (x)     examination of sensation.

        126.    In the claims for initial examinations under CPT codes 99203 and 99204 that are

 identified in Exhibits “1” - “5”, the PC Defendants, Caruso, and the Treating Chiropractors,

 falsely represented that they had provided “detailed” or “comprehensive” physical examinations

 to the Insureds in order to create a false basis for their charges for the examinations under CPT

 codes 99203 and 99204, because examinations billable under CPT code 99203 and 99204 are

 reimbursable at higher rates than examinations that do not require the examining chiropractor to

 provide “detailed” or “comprehensive” physical examinations.

 b.     Misrepresentations Regarding the Extent of Medical Decision-Making

        127.    In addition, when the PC Defendants submitted charges for initial examinations

 under CPT code 99204, they represented that Caruso, the Treating Chiropractors, or some other

 healthcare provider associated with the PC Defendants engaged in medical decision-making of

 “moderate complexity”.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 33 of 120 PageID #: 33



        128.    Pursuant to the CPT Assistant, which is incorporated by reference into the NY

 Fee Schedule, the complexity of medical decision-making is measured by: (i) the number of

 diagnoses and/or the number of management options to be considered; (ii) the amount and/or

 complexity of medical records, diagnostic tests, and other information that must be retrieved,

 reviewed, and analyzed; and (iii) the risk of significant complications, morbidity, mortality, as

 well as co-morbidities associated with the patient’s presenting problems, the diagnostic

 procedures, and/or the possible management options.

        129.    The CPT Assistant provides various clinical examples of the types of presenting

 problems that might require moderately-complex medical decision-making, and thereby justify

 the use of CPT code 99204 to bill for an initial patient examination. Specifically:

        (i)     Office visit for initial evaluation of a 63-year-old male with chest pain on
                exertion. (Cardiology/Internal Medicine)

        (ii)    Initial office visit of a 50-year-old female with progressive solid food dysphagia.
                (Gastroenterology)

        (iii)   Initial office evaluation of a 70-year-old patient with recent onset of episodic
                confusion. (Internal Medicine)

        (iv)    Initial office visit for 34-year-old patient with primary infertility, including
                counseling. (Obstetrics/Gynecology)

        (v)     Initial office visit for 7-year-old female with juvenile diabetes mellitus, new to
                area, past history of hospitalization times three. (Pediatrics)

        (vi)    Initial office evaluation       of   70-year-old    female    with     polyarthralgia.
                (Rheumatology)

        (vii)   Initial office evaluation of a 50-year-old male with an aortic aneurysm with
                respect to recommendation for surgery. (Thoracic Surgery)

        130.    Accordingly, pursuant to the CPT Assistant, the types of presenting problems that

 might legitimately require moderately complex medical decision-making, and thereby support
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 34 of 120 PageID #: 34



 the use of CPT code 99204 to bill for an initial patient examination, typically are problems that

 pose a serious threat to the patient’s health, or even the patient’s life.

          131.   By contrast, to the limited extent that the Insureds in the claims identified in

 Exhibits “1” - “5” had any presenting problems at all as the result of their minor automobile

 accidents, the problems virtually always were low severity soft tissue injuries such as sprains and

 strains at the outset.

          132.   What is more, by the time the Insureds in the claims identified in Exhibits “1” -

 “5” presented to the PC Defendants for the putative initial examinations – typically weeks or

 even months after their accidents – the Insureds either did not have any genuine presenting

 problems at all as the result of their minor automobile accidents, or their presenting problems

 were minimal.

          133.   Though the PC Defendants, Caruso, and the Treating Chiropractors routinely

 falsely represented that their initial examinations involved medical decision-making of

 “moderate complexity” (when billed under CPT code 99204), in actuality the initial

 examinations did not involve any medical decision-making at all.

          134.   First, in virtually every case, the initial examinations did not involve the retrieval,

 review, or analysis of any medical records, diagnostic tests, or other information.

          135.   When the Insureds presented to the PC Defendants for treatment, they did not

 arrive with any medical records. Furthermore, prior to the initial examinations, the Defendants

 neither requested any medical records from any other providers, nor provided any diagnostic

 tests.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 35 of 120 PageID #: 35



        136.    Second, in virtually every case, there was no risk of significant complications or

 morbidity – much less mortality – from the Insureds’ relatively minor complaints, to the extent

 that they ever had any complaints arising from automobile accidents at all.

        137.    Nor, by extension, was there any risk of significant complications, morbidity, or

 mortality from the diagnostic procedures or treatment options provided by the PC Defendants,

 Caruso, and the Treating Chiropractors, to the extent that they provided any such diagnostic

 procedures or treatment options in the first instance.

        138.    In almost every instance, any diagnostic procedures and “treatments” that the PC

 Defendants, Caruso, and the Treating Chiropractors actually provided were limited to a series of

 medically unnecessary chiropractic modalities, none of which was health- or life-threatening if

 properly administered.

        139.    Third, in virtually every case, neither Caruso, the Treating Chiropractors, nor any

 other healthcare services provider associated with the PC Defendants ever considered any

 significant number of diagnoses or treatment options for Insureds during the initial examinations.

        140.    Rather, to the extent that the initial examinations were conducted in the first

 instance, the PC Defendants, Caruso, and the Treating Chiropractors provided a nearly identical,

 predetermined “diagnosis” for every Insured, and prescribed a virtually identical course of

 treatment for every Insured.

        141.    Specifically, in almost every instance, during the initial examinations the Insureds

 did not report any medical problems that legitimately could be traced to an underlying

 automobile accident.

        142.    Even so, the PC Defendants, Caruso, and the Treating Chiropractors prepared

 initial examination reports in which they provided phony, boilerplate sprain/strain and similar,
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 36 of 120 PageID #: 36



 objectively unverifiable soft tissue injury “diagnoses” to virtually every Insured, regardless of

 their individual circumstances or presentation.

        143.    Then, based upon these supposed “diagnoses”, the PC Defendants, Caruso, and

 the Treating Chiropractors directed Insureds to receive a litany of medically unnecessary

 services, including electrodiagnostic testing, computerized range of motion and muscle strength

 testing, physical performance testing, and chiropractic manipulation under anesthesia.

        144.    There are a substantial number of variables that can affect whether, how, and to

 what extent an individual is injured in a given automobile accident.

        145.    An individual’s age, height, weight, general physical condition, location within

 the vehicle, and the location of the impact all will affect whether, how, and to what extent an

 individual is injured in a given automobile accident.

        146.    As set forth above, in the claims identified in Exhibits “1” - “5”, virtually all of

 the Insureds whom the PC Defendants, Caruso, and the Treating Chiropractors purported to treat

 were involved in relatively minor, “fender-bender” accidents, to the extent that they were

 involved in any actual accidents at all.

        147.    It is extremely improbable that any two or more Insureds involved in any one of

 the minor automobile accidents in the claims identified in Exhibits “1” - “5” would suffer

 substantially identical injuries as the result of their accidents, or require a substantially identical

 course of treatment.

        148.    It is even more improbable – to the point of impossibility – that this would occur

 repeatedly, often with the Insureds presenting at the PC Defendants with substantially identical

 injuries on the exact same dates after their accidents.

        149.    Even so, in keeping with the fact that the PC Defendants, Caruso, and the
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 37 of 120 PageID #: 37



 Treating Chiropractors’ putative “diagnoses” were phony, and in keeping with the fact that the

 putative initial examinations involved no actual medical decision-making at all, the PC

 Defendants, Caruso, and the Treating Chiropractors frequently issued substantially identical

 “diagnoses”, on the same date, to more than one Insured involved in a single accident, and

 recommended a substantially identical course of medically unnecessary “treatment” to the

 Insureds.

        150.    For example:

        (i)     On June 30, 2017, two Insureds – KA and AJ – were involved in the same
                automobile accident. More than two months later, KF and AJ presented –
                incredibly – on the exact same date, September 7, 2017, to Brooks Chiro for an
                initial examination pursuant to the kickbacks that Caruso and the Management
                Defendants paid in exchange for patient referrals. KF and AJ were different ages,
                in different physical condition, and experienced the impact from different
                locations in the vehicle. To the extent that KF and AJ suffered any injuries at all
                in their minor accident, the injuries were different. Even so, at the conclusion of
                the putative initial examinations, the Treating Chiropractor – at the Management
                Defendants’ direction – provided KF and AJ with substantially identical, phony
                “diagnoses,” and recommended a substantially identical course of medically
                unnecessary “treatment” for both of them.

        (ii)    On June 5, 2016, two Insureds – AJ and SP – were involved in the same
                automobile accident. More than two months later, AJ and SP presented –
                incredibly – on the exact same date, August 22, 2016, to GC Chiro for an initial
                examination performed by Caruso pursuant to a referral from Kogan and the
                Management Defendants at the East New York Clinic. AJ and SP were different
                ages, in different physical condition, and experienced the impact from different
                locations in the vehicle. To the extent that AJ and SP suffered any injuries at all in
                their minor accident, the injuries were different. Even so, at the conclusion of the
                putative initial examinations, Caruso – at the Management Defendants’ direction
                – provided AJ and SP with substantially identical, phony “diagnoses,” and
                recommended a substantially identical course of medically unnecessary
                “treatment” for both of them.

        (iii)   On October 10, 2016, two Insureds – SM and GM – were involved in the same
                automobile accident. More than two months later, SM and GM presented –
                incredibly – on the exact same date, January 30, 2017, to Brooks Chiro for an
                initial examination performed by Caruso pursuant to the kickbacks that Caruso
                and the Management Defendants paid in exchange for patient referrals. SM and
                GM were different ages, in different physical condition, and experienced the
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 38 of 120 PageID #: 38



              impact from different locations in the vehicle. To the extent that SM and GM
              suffered any injuries at all in their minor accident, the injuries were different.
              Even so, at the conclusion of the putative initial examinations, Caruso – at the
              Management Defendants’ direction – provided SM and GM with substantially
              identical, phony “diagnoses,” and recommended a substantially identical course
              of medically unnecessary “treatment” for both of them.

       (iv)   On February 14, 2019, two Insureds – EV and MV – were involved in the same
              automobile accident. Three months later, EV and MV presented – incredibly – on
              the exact same date, May 14, 2019, to GC Chiro for an initial examination
              performed by Arthur Schoenfeld, D.C. (“Schoenfeld”) pursuant to the kickbacks
              that Caruso and the Management Defendants paid in exchange for patient
              referrals. EV and MV were different ages, in different physical condition, and
              experienced the impact from different locations in the vehicle. To the extent that
              EV and MV suffered any injuries at all in their minor accident, the injuries were
              different. Even so, at the conclusion of the putative initial examinations,
              Schoenfeld – at the Management Defendants’ direction – provided EV and MV
              with substantially identical, phony “diagnoses,” and recommended a substantially
              identical course of medically unnecessary “treatment” for both of them.

       (v)    On August 26, 2017, two Insureds – RD and LR – were involved in the same
              automobile accident. More than three months later, RD and LR presented –
              incredibly – on the exact same date, December 4, 2017, to Integrated Chiro for an
              initial examination performed by Caruso pursuant to the kickbacks that Caruso
              and the Management Defendants paid in exchange for patient referrals. RD and
              LR were different ages, in different physical condition, and experienced the
              impact from different locations in the vehicle. To the extent that RD and LR
              suffered any injuries at all in their minor accident, the injuries were different.
              Even so, at the conclusion of the putative initial examinations, Caruso – at the
              Management Defendants’ direction – provided RD and LR with substantially
              identical, phony “diagnoses,” and recommended a substantially identical course
              of medically unnecessary “treatment” for both of them.

       (vi)   On December 10, 2017, two Insureds – DM and EN – were involved in the same
              automobile accident. More than four months later, DM and EN presented –
              incredibly – on the exact same date, April 25, 2018, to Integrated Chiro for an
              initial examination performed by Caruso pursuant to the kickbacks that Caruso
              and the Management Defendants paid in exchange for patient referrals. DM and
              EN were different ages, in different physical condition, and experienced the
              impact from different locations in the vehicle. To the extent that DM and EN
              suffered any injuries at all in their minor accident, the injuries were different.
              Even so, at the conclusion of the putative initial examinations, Caruso – at the
              Management Defendants’ direction – provided DM and EN with substantially
              identical, phony “diagnoses,” and recommended a substantially identical course
              of medically unnecessary “treatment” for both of them.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 39 of 120 PageID #: 39



       (vii)   On March 2, 2016, two Insureds – RM and AR – were involved in the same
               automobile accident. Almost four months later, DM and EN presented –
               incredibly – on the exact same date, June 24, 2016, to Full Spine Chiro for an
               initial examination performed by Caruso pursuant to the kickbacks that Caruso
               and the Management Defendants paid in exchange for patient referrals. RM and
               AR were different ages, in different physical condition, and experienced the
               impact from different locations in the vehicle. To the extent that RM and AR
               suffered any injuries at all in their minor accident, the injuries were different.
               Even so, at the conclusion of the putative initial examinations, Caruso – at the
               Management Defendants’ direction – provided RM and AR with substantially
               identical, phony “diagnoses,” and recommended a substantially identical course
               of medically unnecessary “treatment” for both of them.

       (viii) On January 14, 2019, two Insureds – MA and RL – were involved in the same
              automobile accident. Almost four months later, MA and RL presented –
              incredibly – on the exact same date, May 6, 2019, to Compass Chiro for an initial
              examination performed by Caruso pursuant to the kickbacks that Caruso and the
              Management Defendants paid in exchange for patient referrals. MA and RL were
              different ages, in different physical condition, and experienced the impact from
              different locations in the vehicle. To the extent that MA and RL suffered any
              injuries at all in their minor accident, the injuries were different. Even so, at the
              conclusion of the putative initial examinations, Caruso – at the Management
              Defendants’ direction – provided MA and RL with substantially identical, phony
              “diagnoses,” and recommended a substantially identical course of medically
              unnecessary “treatment” for both of them.

       (ix)    On February 5, 2019, two Insureds – LD and JG – were involved in the same
               automobile accident. Almost two months later, LD and JG presented – incredibly
               – on the exact same date, April 3, 2019, to Compass Chiro for an initial
               examination performed by Caruso pursuant to the kickbacks that Caruso and the
               Management Defendants paid in exchange for patient referrals. LD and JG were
               different ages, in different physical condition, and experienced the impact from
               different locations in the vehicle. To the extent that LD and JG suffered any
               injuries at all in their minor accident, the injuries were different. Even so, at the
               conclusion of the putative initial examinations, Caruso – at the Management
               Defendants’ direction – provided LD and JG with substantially identical, phony
               “diagnoses,” and recommended a substantially identical course of medically
               unnecessary “treatment” for both of them.

       (x)     On January 6, 2016, two Insureds – NBH and KL – were involved in the same
               automobile accident. Almost six months later, NBH and KL presented –
               incredibly – on the exact same date, June 28, 2016, to Full Spine Chiro for an
               initial examination performed by Caruso pursuant to the kickbacks that Caruso
               and the Management Defendants paid in exchange for patient referrals. NBH and
               KL were different ages, in different physical condition, and experienced the
               impact from different locations in the vehicle. To the extent that NBH and KL
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 40 of 120 PageID #: 40



                 suffered any injuries at all in their minor accident, the injuries were different.
                 Even so, at the conclusion of the putative initial examinations, Caruso – at the
                 Management Defendants’ direction – provided NBH and KL with substantially
                 identical, phony “diagnoses,” and recommended a substantially identical course
                 of medically unnecessary “treatment” for both of them.

         151.    These are only representative examples. In the claims for initial examinations that

 are identified in Exhibits “1” - “5”, the PC Defendants, Caruso, and the Treating Chiropractors

 frequently issued substantially identical “diagnoses”, on or about the same date, to more than one

 Insured involved in a single accident, and recommended a substantially identical course of

 medically unnecessary “treatment” to the Insureds, despite the fact that the Insureds were

 differently situated.

         152.    The PC Defendants, Caruso, and the Treating Chiropractors routinely inserted

 these false “diagnoses” in their initial examination reports in order to create the false impression

 that the initial examinations required some legitimate medical decision-making, and in order to

 create a false justification for the other Fraudulent Services that the Defendants purported to

 provide to the Insureds.

         153.    In the claims for initial examinations identified in Exhibits “1” - “5”, the PC

 Defendants, Caruso, and the Treating Chiropractors routinely falsely represented that the initial

 examinations involved “moderate complexity” medical decision-making in order to provide a

 false basis to bill for the initial examinations under CPT code 99204, because examinations

 billable under CPT code 99204 are reimbursable at a higher rate than examinations that do not

 require any moderately complex medical decision-making at all.

 2.      The Fraudulent Charges for Computerized Range of Motion and Muscle Strength
         Tests by GC Chiro and Full Spine Chiro

         154.    In an attempt to maximize the fraudulent billing that they submit or cause to be

 submitted for each Insured, Caruso and the PC Defendants also instructed many Insureds to
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 41 of 120 PageID #: 41



 return to GC Chiro or Full Spine Chiro for one or more rounds of medically useless

 computerized range of motion and muscle strength tests.

          155.   As set forth in Exhibits “1” and “3”, Caruso, GC Chiro and Full Spine Chiro then

 purported to provide, and billed, the computerized range of motion tests to GEICO under CPT

 code 95851, and the computerized muscle strength tests to GEICO under CPT code 95831,

 typically resulting in over $250.00 in charges for every Insured who supposedly received the

 tests.

          156.   The charges for the computerized range of motion and muscle strength tests were

 fraudulent in that the computerized range of motion and muscle strength tests were medically

 unnecessary and were performed pursuant to the Defendants’ fraudulent treatment and billing

 protocol, not to legitimately treat or otherwise benefit the Insureds who were subjected to them.

 a.       Traditional Tests to Evaluate the Human Body’s Range of Motion and Muscle
          Strength

          157.   The adult human body is made up of 206 bones joined together at various joints

 that either are of the fixed, hinged or ball-and-socket variety. The body’s hinged joints and ball-

 and-socket joints facilitate movement, allowing a person to – for example – bend a leg, rotate a

 shoulder, or move the neck to one side.

          158.   The measurement of the capacity of a particular joint to perform its full and

 proper function represents the joint’s “range of motion”. Stated in a more illustrative way, range

 of motion is the amount that a joint will move from a straight position to its bent or hinged

 position.

          159.   A traditional, or manual, range of motion test consists of a non-electronic

 measurement of the joint’s ability to move in comparison with an unimpaired or “ideal” joint. In

 a traditional range of motion test, the physician asks the patient to move his or her joints at
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 42 of 120 PageID #: 42



 various angles, or the physician moves the joints. The physician then evaluates the patient’s

 range of motion either by sight or through the use of a manual inclinometer or a goniometer (i.e.,

 a device used to measure angles).

        160.    Similarly, a traditional muscle strength test consists of a non-electronic

 measurement of muscle strength, which is accomplished by having the patient move his/her body

 in a given direction against resistance applied by the physician. For example, if a physician

 wanted to measure muscle strength in the muscles surrounding a patient’s knee, he would apply

 resistance against the patient’s leg while having him/her move the leg up, then apply resistance

 against the patient’s leg while having him/her move the leg down.

        161.    Physical examinations performed on patients with soft-tissue trauma – the alleged

 complaint advanced by virtually every Insured who treated with the PC Defendants – necessarily

 require range of motion and muscle strength tests, inasmuch as these tests provide a starting

 point for injury assessment and treatment planning. Unless a physician knows the extent of a

 given patient’s joint or muscle strength impairment, there is no way to properly diagnose or treat

 the patient’s injuries. Evaluation of range of motion and muscle strength is an essential

 component of the “hands-on” examination of a trauma patient.

        162.    Since range of motion and muscle strength tests must be conducted as an element

 of a soft-tissue trauma patient’s initial examination, as well as during any follow-up

 examinations, the Fee Schedule provides that range of motion and muscle strength tests are to be

 reimbursed as an element of the initial consultations and follow-up examinations.

        163.    In other words, healthcare providers cannot conduct and bill for an initial

 consultation or follow-up examination, then bill separately for contemporaneously-provided

 computerized range of motion and muscle strength tests.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 43 of 120 PageID #: 43



 b.     The Duplicate Billing for Medically Unnecessary Computerized Range of Motion
        Tests

        164.    Physicians and healthcare providers associated with the Kogan Clinics and

 Kickback Clinics purported to repeatedly conduct manual range of motion and muscle tests on

 virtually every Insured during each initial and/or follow-up examination.

        165.    The charges for these manual range of motion and manual muscle tests were part

 and parcel of the charges that the healthcare providers at the Kogan Clinics and Kickback Clinics

 routinely submitted for the initial examinations and follow-up examinations.

        166.    Despite the fact that every Insured already purportedly had undergone manual

 range of motion and muscle testing during their initial examinations and/or follow-up

 examinations, and despite the fact that reimbursement for range of motion and muscle testing

 already had been paid by GEICO as a component of reimbursement for the initial examinations

 and/or follow-up examinations, Caruso, GC Chiro, and Full Spine Chiro systemically billed for,

 and purported to provide, a series of medically unnecessary computerized range of motion and

 muscle strength tests to most Insureds.

        167.    Caruso, GC Chiro, and Full Spine Chiro purported to provide the computerized

 range of motion tests by placing a digital inclinometer or goniometer on various parts of the

 Insureds’ bodies (affixed by Velcro straps) while the Insured was asked to attempt various

 motions and movements. The test was virtually identical to the manual range of motion testing

 that is described above and that purportedly was performed during each initial examination and

 follow-up examination, except that a digital printout was obtained rather than the provider

 manually documenting the Insured’s range of motion.

        168.    Caruso, GC Chiro, and Full Spine Chiro purported to provide the computerized

 muscle strength tests by placing a strain gauge-type measurement apparatus against a stationary
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 44 of 120 PageID #: 44



 object, against which the patient pressed three-to-four separate times using various muscle

 groups. As with the computerized range of motion and muscle strength tests, this computerized

 muscle strength test was virtually identical to the manual muscle strength testing that is described

 above and that purportedly was performed during the initial examinations and/or follow-up

 examinations – except that a digital printout was obtained.

        169.    The information gained through the use of the computerized range of motion and

 muscle strength tests was not significantly different from the information obtained through the

 manual testing that was part and parcel of virtually every Insured’s initial examination and

 follow-up examinations.

        170.    In the relatively minor soft-tissue injuries allegedly sustained by the Insureds – to

 the extent that any of the Insureds suffered any injuries at all as the result of the automobile

 accidents they purported to experience – the difference of a few percentage points in the

 Insureds’ range of motion reading or pounds of resistance in the Insureds’ muscle strength

 testing was meaningless. This is evidenced by the fact that neither Caruso, the Treating

 Chiropractors, nor any other healthcare provider associated with the PC Defendants or the clinics

 from which they operated, ever incorporated the results of computerized range of motion and

 muscle strength tests into the rehabilitation programs of any of the Insureds whom they

 purported to treat.

        171.    The computerized range of motion and muscle strength tests were part and parcel

 of the Defendants’ fraudulent scheme, inasmuch as the “service” was rendered pursuant to a pre-

 established protocol that: (i) in no way aided in the assessment and treatment of the Insureds; and

 (ii) was designed solely to financially enrich the Defendants.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 45 of 120 PageID #: 45



 c.        The Fraudulent Unbundling of Charges for the Computerized Range of Motion and
           Muscle Tests

           172.   Not only did Caruso, GC Chiro, and Full Spine Chiro deliberately purport to

 provide duplicative, medically unnecessary computerized range of motion and muscle strength

 tests, they also unbundled their billing for the tests in order to maximize the fraudulent charges

 that they could submit to GEICO.

           173.   Pursuant to the Fee Schedule, when computerized range of motion testing and

 muscle testing are performed on the same date, all of the testing should be reported and billed

 using CPT code 97750.

           174.   CPT code 97750, described as “Physical performance test or measurement (e.g.,

 musculoskeletal, functional capacity), with written report, each 15 minutes,” identifies a number

 of multi-varied tests and measurements of physical performance of a select area or number of

 areas. These tests include services such as extremity testing for strength, dexterity, or stamina,

 and muscle testing with torque curves during isometric and isokinetic exercise, whether by

 mechanized evaluation or computerized evaluation. They also include creation of a written

 report.

           175.   CPT code 97750 is a “time-based” code that in the New York metropolitan area

 allows for a single charge of $45.71 for every 15 minutes of testing that is performed. Thus, if a

 provider performed 15 minutes of computerized range of motion and muscle testing, it would be

 permitted a single charge of $45.71 for the range of motion and muscle tests under CPT code

 97750. If the provider performed 30 minutes of computerized range of motion and muscle

 testing, it would be permitted to submit two charges of $45.71 for the range of motion and

 muscle tests under CPT code 97750, resulting in total charges of $91.42, and so forth.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 46 of 120 PageID #: 46



        176.    Caruso, GC Chiro, and Full Spine Chiro routinely purported to provide

 computerized range of motion and muscle strength tests to Insureds on the same dates of service.

        177.    To the extent that Caruso, GC Chiro, and Full Spine Chiro actually provided the

 computerized range of motion and muscle strength tests to Insureds in the first instance, the

 computerized range of motion and muscle strength tests together never took more than 15

 minutes to perform. Thus, even if the computerized range of motion and muscle strength tests

 that Caruso, GC Chiro, and Full Spine Chiro purported to provide were medically necessary, and

 performed in the first instance, the providers would be limited to a single, time-based charge of

 $45.71 under CPT code 97750 for each date of service on which it provided computerized range

 of motion and muscle strength tests to an Insured.

        178.    Even so, in order to maximize their fraudulent billing for the computerized range

 of motion and muscle strength tests, Caruso, GC Chiro, and Full Spine Chiro unbundled what

 should have been – at most – a single charge of $45.71 under CPT code 97750 for both

 computerized range of motion and muscle testing into: (i) multiple charges of $45.71 under CPT

 code 95851 (for the range of motion tests); and (ii) one or two charges of $43.60 under CPT code

 95831 (for the muscle strength tests).

        179.    By unbundling what should – at most – have been a single $45.71 charge under

 CPT code 97750 into multiple charges under CPT code 95851 and one or two charges under

 CPT code 95831, Caruso, GC Chiro, and Full Spine Chiro typically inflated the fraudulent

 computerized range of motion and muscle strength tests charges that they submitted to GEICO

 by an order of magnitude. Caruso, GC Chiro, and Full Spine Chiro routinely submitted billing

 for computerized range of motion and muscle strength tests rendered to an Insured on a single
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 47 of 120 PageID #: 47



 date of service for amounts of more than $400.00 for each session of medically unnecessary

 computerized range of motion and muscle strength testing.

 d.         The Fraudulent Misrepresentations Regarding the Existence of Written,
            Interpretive Reports for the Computerized Range of Motion and Muscle Strength
            Tests
            180.   Not only were Caruso, GC Chiro, and Full Spine Chiro’s charges for the

 computerized range of motion and muscle strength tests fraudulent because the tests were

 duplicative, medically unnecessary, and because the billing was fraudulently unbundled, but the

 charges also were fraudulent because they falsely represented that Caruso, GC Chiro, and Full

 Spine Chiro prepared written reports interpreting the test data.

            181.   Pursuant to the NY Fee Schedule, when a healthcare provider submits a charge

 for computerized range of motion testing using CPT code 95851 or for computerized muscle

 testing using CPT code 95831, the provider represents that it has prepared a written report

 interpreting the data obtained from the test.

            182.   The CPT Assistant states that “Interpretation of the results with preparation of a

 separate, distinctly, identifiable, signed written report is required when reporting codes 95851

 and 95852”.

            183.   The CPT Assistant also states that “[t]he language included in the code descriptor

 for use of these codes indicates, the preparation of a separate written report of the findings as a

 necessary component of the procedure” when using CPT code 95831 to charge for muscle

 testing.

            184.   Though Caruso, GC Chiro, and Full Spine Chiro routinely submitted billing for

 the computerized range of motion and muscle strength tests using CPT codes 95851 and 95831,

 Caruso, GC Chiro, and Full Spine Chiro did not prepare written reports interpreting the data

 obtained from the tests.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 48 of 120 PageID #: 48



        185.    Caruso, GC Chiro, and Full Spine Chiro did not prepare written reports

 interpreting the data obtained from the tests because the tests were not meant to impact any

 Insured’s course of treatment. Rather, to the extent they were performed at all, the tests were

 performed as part of the Defendants’ predetermined fraudulent billing and treatment protocol,

 and were designed solely to financially enrich the Defendants at the expense of GEICO and other

 insurers.

        186.    In fact, to the extent that the computerized range of motion and muscle strength

 tests ever were performed in the first instance, they were performed – in their entirety – by

 unlicensed technicians whom Caruso, GC Chiro, and Full Spine Chiro treated as independent

 contractors, with no physician involvement whatsoever.

 3.     The Fraudulent Charges for Electrodiagnostic Testing by the PC Defendants

        187.    As set forth in Exhibits “1” – “5”, based upon the fraudulent, predetermined

 “diagnoses” provided during the initial examinations, the Defendants purported to subject many

 Insureds to a series of medically unnecessary, useless, and illusory electrodiagnostic (“EDX”)

 tests, including nerve conduction velocity (“NCV”) tests, electromyography (“EMG”) tests, and

 voltage nerve conduction threshold (“V-NCT”) tests.

        188.    Typically, Caruso and the Treating Chiropractors purported to perform the EDX

 tests, which then were billed to GEICO through all five PC Defendants.

        189.    The charges for the EDX tests were fraudulent in that the EDX tests were

 medically unnecessary and were performed – to the extent that they were performed at all –

 pursuant to the Defendants’ fraudulent treatment protocol, the referrals from the Management

 Defendants at the Kogan Clinics, and the kickbacks that the Management Defendants paid at the

 Kickback Clinics, not to treat or otherwise benefit the Insureds.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 49 of 120 PageID #: 49



 a.     The Human Nervous System and Electrodiagnostic Testing

        190.    The human nervous system is composed of the brain, spinal cord, and peripheral

 nerves that extend throughout the body, including through the arms and legs and into the hands

 and feet.

        191.    Two primary functions of the nervous system are to collect and relay sensory

 information through the nerve pathways into the spinal cord and up to the brain, and to transmit

 signals from the brain into the spinal cord and through the peripheral nerves to initiate muscle

 activity throughout the body.

        192.    The nerves responsible for collecting and relaying sensory information to the

 brain are called sensory nerves, and the nerves responsible for transmitting signals from the brain

 to initiate muscle activity throughout the body are called motor nerves.

        193.    Peripheral nerves consist of both sensory and motor nerves. They carry electrical

 impulses throughout the body, originating from the spinal cord and extending, for example, into

 the hands and feet through the arms and legs.

        194.    The segments of nerves closest to the spine and through which impulses travel

 between the peripheral nerves and the spinal cord are called the nerve roots. A “pinched” nerve

 root is called a radiculopathy, and can cause various symptoms including pain, altered sensation

 and loss of muscle control.

        195.    EMGs and NCVs are forms of EDX tests, and purportedly were provided by the

 Defendants because they were medically necessary to determine whether the Insureds had

 radiculopathies.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 50 of 120 PageID #: 50



        196.    V-NCT tests purportedly are a form of electrodiagnostic test, and purportedly

 were provided by the Defendants because they were medically necessary to determine whether

 the Insureds had radiculopathies.

        197.    The American Association of Neuromuscular Electrodiagnostic Medicine

 (“AANEM”), which consists of thousands of neurologists and physiatrists and is dedicated solely

 to the scientific advancement of neuromuscular medicine, has adopted a recommended policy

 (the “Recommended Policy”) regarding the optimal use of electrodiagnostic medicine in the

 diagnosis of various forms of neuropathies, including radiculopathies.

        198.    The Recommended Policy accurately reflects the demonstrated utility of various

 forms of electrodiagnostic tests and has been endorsed by two other premier professional

 medical organizations, the American Academy of Neurology and the American Academy of

 Physical Medicine and Rehabilitation.

        199.    According to the Recommended Policy, the maximum number of NCV tests

 necessary to diagnose a radiculopathy in 90 percent of all patients is: (i) NCV tests of three

 motor nerves; (ii) NCV tests of two sensory nerves; and (iii) two H-reflex studies.

        200.    According to the Recommended Policy, the maximum number of EMG tests

 necessary to diagnose a radiculopathy in 90 percent of all patients is EMG tests of two limbs.

        201.    According to the Recommended Policy, both NCV tests and EMG tests normally

 must be performed together in order to provide a clinical diagnosis of peripheral nervous system

 disorders, including radiculopathies. As the Recommended Policy states:

        Radiculopathies cannot be diagnosed by NCS [Nerve Conduction Studies] alone; needle
        EMG must be performed to confirm a radiculopathy. Therefore, these studies should be
        performed together by one physician supervising and/or performing all aspects of the
        study.
        …
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 51 of 120 PageID #: 51



        The EDX laboratory must have the ability to perform needle EMGs. NCSs should not be
        performed without needle EMG except in unique circumstances.”

        202.    The Recommended Policy does not identify V-NCT tests as having any

 documented usefulness in diagnosing radiculopathies, because they do not have any usefulness

 in diagnosing radiculopathies.

 b.     The Fraudulent NCV Tests

        203.    NCV tests are non-invasive tests in which peripheral nerves in the arms and legs

 are stimulated with an electrical impulse to cause the nerve to depolarize. The depolarization, or

 “firing,” of the nerve is transmitted, measured, and recorded with electrodes attached to the

 surface of the skin. An EMG machine then documents the timing of the nerve response (the

 “latency”), the magnitude of the response (the “amplitude”), and the speed at which the nerve

 conducts the impulse over a measured distance from one stimulus to another (the “conduction

 velocity”).

        204.    In addition, the EMG machine displays the changes in amplitude over time as a

 “waveform.” The amplitude, latency, velocity, and shape of the response then should be

 compared with well-defined normal values to identify the existence, nature, extent, and specific

 location of any abnormalities in the sensory and motor nerve fibers.

        205.    In order to be clinically useful in the diagnoses of peripheral nervous system

 disorders, NCVs and EMGs must be performed together.

        206.    There are several motor and sensory peripheral nerves in the arms and legs that

 can be tested with NCV tests. Moreover, most of these peripheral nerves have both sensory and

 motor nerve fibers, either or both of which can be tested with NCV tests.

        207.    F-wave and H-reflex studies are additional types of NCV tests that may be

 conducted in addition to the sensory and motor nerve NCV tests. F-wave and H-reflex studies
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 52 of 120 PageID #: 52



 generally are used to derive the time required for an electrical impulse to travel from a stimulus

 site on a nerve in the peripheral part of a limb, up to the spinal cord, and then back again. The

 motor and sensory NCV studies are designed to evaluate nerve conduction in nerves within a

 limb.

         208.    As set forth above, in many instances, the Managements Defendants, Caruso, and

 the PC Defendants submitted billing to GEICO for NCVs – or caused such billing to be

 submitted – despite the fact that no corresponding EMGs had been performed, making the tests

 useless in the diagnosis and treatment of the Insureds.

         209.    In an attempt to extract the maximum billing out of each Insured who supposedly

 received NCV tests, Caruso, the Treating Chiropractors, and the PC Defendants – at the direction

 of the Management Defendants – routinely purported to test far more nerves than recommended

 by the Recommended Policy.

         210.    Specifically, to maximize the fraudulent charges that they could submit to GEICO

 and other insurers, the Defendants routinely purported to perform and/or provide: (i) NCV tests

 of 10 motor nerves; (ii) NCV tests of 12 sensory nerves; (iii) multiple F-wave studies; and (iv)

 multiple H-reflex studies.

         211.    For example, in the claims identified in Exhibits “1” – “5”, the Defendants

 purported to provide this massive, medically unnecessary amount of NCV tests to – among many

 others – the following Insureds:

         (i)     K        A       ;

         (ii)    M     A -A       ;

         (iii)   F        A   ;

         (iv)    R    A       ;
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 53 of 120 PageID #: 53



        (v)     J         B               ;

        (vi)    K                 B               ;

        (vii)   A         C                   ;

        (viii) A              C                           ;

        (ix)    M      D                      ;

        (x)     L         E                   ;

        (xi)    A             F               ;

        (xii)   K             H               ;

        (xiii) J      J           ;

        (xiv)   F     J           ;

        (xv)    I    K            ;

        (xvi)   J         L                           ;

        (xvii) J       L              ;

        (xviii) S          M                  ;

        (xix)   R             P           ; and

        (xx)    A             R

        212.    The decision of which peripheral nerves to test in each limb and whether to test

 the sensory fibers, motor fibers, or both sensory and motor fibers in any such peripheral nerve

 must be tailored to each patient’s unique circumstances.

        213.    In a legitimate clinical setting, this decision is determined based upon a history

 and physical examination of the individual patient, as well as the real-time results obtained as the

 NCV tests are performed on particular peripheral nerves and their sensory and/or motor fibers.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 54 of 120 PageID #: 54



 As a result, the nature and number of the peripheral nerves and the type of nerve fibers tested

 with NCV tests should vary from patient-to-patient.

        214.    This concept is emphasized in the Recommended Policy, which states that:

 EDX studies [such as NCVs] are individually designed by the electrodiagnostic consultant for

 each patient. The examination design is dynamic and often changes during the course of the

 study in response to new information obtained.

        215.    This concept also is emphasized in the CPT Assistant, which states that “Pre-set

 protocols automatically testing a large number of nerves are not appropriate.”

        216.    Caruso, the Treating Chiropractors, and the PC Defendants did not tailor the

 NCVs they purported to perform and/or provide to the unique circumstances of each individual

 Insured.

        217.    Instead, they applied a fraudulent “protocol” and purported to perform and/or

 provide NCVs on the same peripheral nerves and nerve fibers in virtually all of the NCV claims

 identified in Exhibits “1” – “5”.

        218.    In particular, Caruso, the Treating Chiropractors, and the PC Defendants

 purported to test some combination of the following peripheral nerves and nerve fibers – and, in

 most cases, all of them – in virtually all of the NCV test claims identified in Exhibits “1” – “5”:

        (i)     left and right median motor nerves;

        (ii)    left and right ulnar motor nerves;

        (iii)   left and right peroneal motor nerves;

        (iv)    left and right radial motor nerves;

        (v)     left and right tibial motor nerves;

        (vi)    left and right ulnar motor nerves;
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 55 of 120 PageID #: 55



        (vii)   left and right median sensory nerves;

        (viii) left and right radial sensory nerves;

        (ix)    left and right saphenous sensory nerves;

        (x)     left and right ulnar sensory nerves.

        (xi)    left and right superficial peroneal sensory nerves; and

        (xii)   left and right sural sensory nerves;

        219.    The cookie-cutter approach to the NCV tests that Caruso, the Treating

 Chiropractors, and the PC Defendants purported to provide to Insureds clearly was not based on

 medical necessity. Instead, the cookie-cutter approach to the NCV tests was designed solely to

 maximize the charges that the Defendants could submit to GEICO and other insurers, and to

 maximize their ill-gotten profits.

        220.    Assuming that all other conditions of coverage are satisfied, the NY Fee Schedule

 permitted lawfully licensed healthcare providers in the New York metropolitan area to submit

 maximum charges of: (i) $106.47 under CPT code 95904 for each sensory nerve in any limb on

 which an NCV test was performed; (ii) $166.47 under CPT code 95903 for each motor nerve in

 any limb on which an NCV test was performed; and (iii) $119.99 under CPT code 95934 for

 each H-Reflex test that was performed on the nerves of any limb.

        221.    Caruso, the Treating Chiropractors, and the PC Defendants – at the direction of

 the Management Defendants – purported to provide and/or perform NCV tests on far more

 nerves than recommended by the Recommended Policy so as to maximize the fraudulent charges

 that could be submitted to GEICO and other insurers, not because the NCV tests were medically

 necessary.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 56 of 120 PageID #: 56



 c.     The Fraudulent EMG Tests

        222.    Caruso, the Treating Chiropractors, and the PC Defendants also purported to

 perform medically unnecessary EMGs on Insureds as part of the Defendants’ fraudulent

 treatment and billing protocol.

        223.    EMGs involve insertion of a needle into various muscles in the spinal area

 (“paraspinal muscles”) and in the arms and/or legs to measure electrical activity in each such

 muscle. The sound and appearance of the electrical activity in each muscle are compared with

 well-defined norms to identify the existence, nature, extent, and specific location of any

 abnormalities in the nerve roots, peripheral nerves, or muscles.

        224.    There are many different muscles in the arms and legs that can be tested using

 EMGs. The decision of how many limbs and which muscles to test in each limb should be

 tailored to each patient’s unique circumstances. In a legitimate clinical setting, this decision is

 based upon a history and physical examination of each individual patient, as well as the real-time

 results obtained from the EMGs as they are performed on each specific muscle. As a result, the

 number of limbs as well as the nature and number of the muscles tested through EMGs should

 vary from patient-to-patient.

        225.    Though, in many cases, EMG tests are purportedly provided on Insureds in order

 to determine whether the Insureds suffered from radiculopathies, no adequate neurological

 history and examination is performed to create a foundation for the EDX testing. In actuality, the

 EMG tests are performed on Insureds as part of the Defendants’ predetermined, fraudulent

 testing and treatment protocol designed to maximize the billing that they submit for each Insured.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 57 of 120 PageID #: 57



        226.    The performance of the EMGs is not tailored to the unique circumstances of each

 patient. Instead, Caruso, the Treating Chiropractors, and the PC Defendants routinely purported

 to test the same muscles in the same limbs, without regard for individual patient presentation.

        227.    Furthermore, even if there were any need for any of these EMGs, the nature and

 number of the EMGs that are generally performed grossly exceed the maximum number of such

 tests – i.e., EMGs of two limbs – that should be necessary in at least 90 percent of all patients

 with a suspected diagnosis of radiculopathy. Typically, Caruso, the Treating Chiropractors, and

 the PC Defendants purport to conduct EMGs on all four limbs, in contravention of the

 Recommended Policy, in order to maximize the fraudulent billing that they can submit or cause

 to be submitted to GEICO and other insurers.

        228.    More specifically, if all other conditions of coverage are satisfied, the Fee

 Schedule permits lawfully licensed physicians in the metropolitan New York area to submit

 maximum EMG charges of: (i) $185.73 under CPT code 95860 if an EMG is performed on at

 least five muscles of one limb; (ii) $241.50 under CPT code 95861 if an EMG is performed on at

 least five muscles in each of two limbs; (iii) $314.34 under CPT code 95863 if an EMG is

 performed on at least five muscles in each of three limbs; and (iv) $408.64 under CPT code

 95864 if an EMG is performed on at least five muscles in each of four limbs.

        229.    Caruso, the Treating Chiropractors, and the PC Defendants typically purported to

 perform EMGs on muscles in all four limbs for Insureds solely to maximize the profits that they

 can reap from each such Insured.

        230.    Caruso, the PC Defendants, and the Management Defendant utilized this

 fraudulent treatment and billing protocol to increase by an order of magnitude the charges for

 EDX testing that they submitted, or caused to be submitted, to GEICO and other insurers.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 58 of 120 PageID #: 58



 Through their fraudulent billing practices, the PC Defendants routinely submitted billing in

 excess of $2,300.00 for Insureds who purportedly received: (i) a four-limb EMG; (ii) NCVs of

 ten motor nerves with F-wave studies; (iii) NCVs of twelve sensory nerves; and (iv) two H-

 reflex studies, all of which were medically unnecessary and were purportedly performed – to the

 extent they were performed at all – merely to maximize the fraudulent charges that the PC

 Defendants and the Management Defendant submitted to GEICO and other insurers.

        231.    What is more, in further keeping with the fact that Caruso, the Treating

 Chiropractors, and the Management Defendants purported to perform the EDX tests pursuant to

 a fraudulent, predetermined treatment and billing protocol, and without regard to patient care, in

 at least some cases, no one associated with the PC Defendants actually performed the EMGs,

 even though the PC Defendants and the Management Defendants billed GEICO for both EMGs

 and NCVs.

        232.    Numerous Insureds reported that they could not recall whether the EMG portion

 of the test involved the insertion of a needle or involved any pain, even though EMGs involve

 insertion of a needle into various muscles in the spinal area and in the arms and/or legs to

 measure electrical activity in each such muscle, and are commonly considered painful.

        233.    The PC Defendants’ failure to provide EMGs contemporaneous with their

 purported NCVs renders the NCVs medically useless, and potentially compromised the care of

 the Insureds, according to the Recommended Policy.

        234.    According to the Recommended Policy, both NCV tests and EMG tests normally

 are required for a clinical diagnosis of peripheral nervous system disorders, including

 radiculopathies. As the Recommended Policy states:

                Radiculopathies cannot be diagnosed by NCS [Nerve Conduction Studies] alone;
                needle EMG must be performed to confirm a radiculopathy. Therefore, these
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 59 of 120 PageID #: 59



               studies should be performed together by one physician supervising and/or
               performing all aspects of the study.

               *       *      *

               The EDX laboratory must have the ability to perform needle EMGs. NCSs should
               not be performed without needle EMG except in unique circumstances.

 See Exhibit “5”.

        235.   Therefore, not only did Caruso, the PC Defendants, and the Management

 Defendant bill for services they did not actually provide (i.e. the EMG tests), but any NCV tests

 that were performed without a contemporaneous EMG were of no diagnostic value whatsoever

 and therefore medically useless.

        236.   No legitimate physician exercising independent medical judgment would permit

 the fraudulent treatment and billing protocol described above to proceed under his or her

 auspices.

        237.   Caruso, the Treating Chiropractors, and the PC Defendants routinely purported to

 perform medically unnecessary EMGs – to the extent they were performed at all – so as to

 maximize the fraudulent charges that they submitted to GEICO and other insurers.

 d.     The Fraudulent V-NCT Tests

        (1)    Legitimate Tools for Neuropathy Diagnosis

        238.   There are three primary diagnostic tools that are well-established in the medical,

 neurological, and radiological communities for diagnosing the existence, nature, extent, and

 specific location of abnormalities in the peripheral nerves (i.e., neuropathies), which include

 radiculopathies. These diagnostic tests are nerve conduction velocity (“NCV”) tests,

 electromyography (“EMG”) tests, and magnetic resonance imaging (“MRI”) tests.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 60 of 120 PageID #: 60



           239.   Except in very limited circumstances, for diagnostic purposes NCV tests and

 EMG tests are performed together if: (i) nerve damage is suspected following an auto accident;

 (ii) the damage cannot be fully evaluated through a physical examination or other generally

 accepted diagnostic technique; and (iii) the tests are necessary to determine an appropriate

 treatment plan.

           240.   If NCV tests and EMG tests are necessary to diagnose nerve damage, they should

 be performed no fewer than 14-21 days following an automobile accident because it typically

 takes at least that long for nerve damage to appear following a trauma.

           241.   MRI testing is an imaging technique that can produce high quality images of the

 muscle, bone, tissue and nerves inside the human body. MRIs often are used following

 automobile accidents to diagnose abnormalities in the nerve roots through images of the nerves,

 nerve roots and surrounding areas.

           (2)    The Medically Useless V-NCT Tests

           242.    The V-NCT test is a supposed sensory nerve threshold test that purports to

 diagnose abnormalities only in the sensory nerves and sensory nerve roots. It does not, and

 cannot, provide any diagnostic information regarding the motor nerves and motor nerve roots.

           243.   V-NCT tests are performed by administering electricity through specific skin sites

 to stimulate sensory nerves in the arms, legs, hands, feet and/or face. The voltage amplitude is

 increased until the patient states that he or she perceives a sensation from the stimulus caused by

 the voltage. “Findings” then are made by comparing the minimum voltage stimulus required for

 the patient to announce that he or she perceives some sensation from it with purported normal

 ranges.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 61 of 120 PageID #: 61



        244.    In actuality, however, there are no reliable, peer-reviewed data that establish

 normal response ranges in V-NCT testing.

        245.    If the patient’s sensation threshold is greater than the purported normal range of

 amplitude required to evoke a sensation, it allegedly indicates that the patient has a hypoesthetic

 condition (i.e., that the patient’s sensory nerves have decreased function). If the amplitude

 required for the patient to announce that he perceives a sensation is less than the supposed

 normal range of intensity to evoke a sensation, it allegedly indicates that the patient has a

 hyperesthetic condition (i.e., that the patient’s sensory nerves are in a hypersensitive state).

        246.    The sensory nerves are comprised of three different kinds of nerve fibers, the A-

 beta fibers, the A-delta fibers and the C fibers. The V-NCT tests allegedly can diagnose the

 existence, nature, extent and location of any abnormal condition in each of these specific nerve

 fibers by using three different frequencies of electrical current. Specifically, the use of electrical

 currents with frequencies of 5 Hz, 250 Hz and 2000 Hz allegedly stimulate and thereby test the C

 fibers, the A-delta fibers and the A-beta fibers, respectively.

        247.    Though Caruso, GC Chiro, Full Spine Chiro, and Brook Chiro purported to

 subject many Insureds to V-NCT tests, supposedly to diagnose radiculopathies, the V-NCT tests

 were medically useless because virtually every Insured who purportedly was subjected to the V-

 NCT tests by Caruso, GC Chiro, Full Spine Chiro, and Brook Chiro also received, at or about the

 same time, NCVs, EMGs, and/or MRIs.

        248.    Even if the V-NCT tests purportedly provided by Caruso, GC Chiro, Full Spine

 Chiro, and Brook Chiro had any legitimate value in the diagnosis of neuropathies, they were

 duplicative of the NCV tests, EMG tests, and MRIs that the Insureds received and that, in any
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 62 of 120 PageID #: 62



 case, provided far more specific, sensitive, and reliable diagnostic information than the V-NCT

 tests that Caruso, GC Chiro, Full Spine Chiro, and Brook Chiro purported to provide.

        249.    The supposed primary benefit of the V-NCT tests is that they allegedly can

 diagnose abnormalities in the sensory nerves less than 14-21 days following an accident, which

 is sooner than NCV tests and EMG tests can be used to effectively diagnose nerve damage

 following an accident.

        250.    However, Caruso, GC Chiro, Full Spine Chiro, and Brook Chiro frequently

 purported to provide V-NCT tests to Insureds after the same Insureds purportedly received NCV

 tests and EMG tests from other healthcare providers, or contemporaneously with the NCV tests

 and EMG tests that were purportedly provided.

        251.    Under the circumstances in which they were employed by Caruso, GC Chiro, Full

 Spine Chiro, and Brook Chiro, the purported V-NCT tests constituted a purposeful and

 unnecessary duplication of the NCV tests and EMG tests that the Insureds virtually always

 supposedly received contemporaneously with the V-NCT tests, and in many cases before the V-

 NCT tests.

        252.    Even assuming that there was some diagnostic value for V-NCT tests, the V-NCT

 tests in these circumstances could not possibly have provided any diagnostic information of any

 value beyond that which was produced through NCVs, EMGs and/or MRIs.

        253.    In any case, there are no legitimate data to support the use of V-NCT tests to

 diagnose neuropathies in general or radiculopathies in particular.

        254.    There is no reliable evidence of the existence of normal ranges of intensity or

 amplitude required to evoke a sensation using a V-NCT test device. Given the lack of evidence
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 63 of 120 PageID #: 63



 of normal ranges of intensity required to evoke a sensation, it is impossible to determine whether

 any given Insured’s personal V-NCT test results are or are not abnormal.

        255.     Even if there was some evidence of the existence of normal ranges of intensity

 required to evoke a sensation using a V-NCT test device, there is no reliable evidence to prove

 that a sensation threshold greater than the normal range would indicate a hypoesthetic condition

 or that sensation threshold less than the normal range would indicate a hyperesthetic condition.

        256.     Even if an abnormal sensation threshold indicated either a hypoesthetic or

 hyperesthetic condition, there is no reliable evidence to prove that the extent or cause of any such

 conditions could be identified from V-NCT tests. Indeed, there are numerous pathological and

 physiological conditions other than peripheral nerve damage that can cause hyperesthesia and

 hypoesthesia.

        257.     Furthermore, even if V-NCT tests could produce any valid diagnostic information

 regarding the sensory nerve fibers:

        (i)      there is no reliable evidence to prove that any such information would have any
                 value beyond that which could be gleaned from a routine history and physical
                 examination of the patient;

        (ii)     there is no reliable evidence to prove that any such information would indicate the
                 nature or extent of any abnormality in the sensory nerves or sensory nerve roots;

        (iii)    there is no reliable evidence to prove that any such information would indicate the
                 specific location of the abnormality along the sensory nerve pathways;

        (iv)     V-NCT tests do not provide any information regarding the motor nerves or motor
                 nerve roots which are at least as likely as the sensory nerves or sensory nerve
                 roots to be injured in an auto accident; and

        (v)      there would be no legitimate diagnostic advantage to using V-NCT tests to obtain
                 information regarding the sensory nerve fibers where, as here, the V-NCT tests
                 were duplicative of contemporaneously-provided NCV tests, EMG tests, and
                 MRIs.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 64 of 120 PageID #: 64



        258.    In keeping with the fact that Caruso, GC Chiro, Full Spine Chiro, and Brook

 Chiro’s purported V-NCT tests were medically useless, the Centers for Medicare & Medicaid

 Services (“CMS”) have determined that V-NCT tests are not medically reasonable and necessary

 for diagnosing sensory neuropathies (i.e., abnormalities in the sensory nerves) and

 radiculopathies and are therefore not compensable.

        259.    In keeping with the fact that Caruso, GC Chiro, Full Spine Chiro, and Brook

 Chiro’s putative V-NCT tests were medically unnecessary, the American Medical Association’s

 Physicians’ Current Procedural Terminology handbook, which establishes thousands of CPT

 codes for healthcare providers to use in describing their services for billing purposes, does not

 recognize a CPT code for V-NCT tests.

        260.    In keeping with the fact that Caruso, GC Chiro, Full Spine Chiro, and Brook

 Chiro’s purported V-NCT tests were medically useless, the putative “results” of the Defendants’

 V-NCT tests were not incorporated into any Insured’s treatment plan, and the V-NCT tests

 played no genuine role in the treatment or care of the Insureds.

        (3)     Each of the Two Main V-NCT Test Device Manufacturers Claims the Other
                is a Fraud

        261.    Until 2004, about the same time when CMS was considering the medical benefits

 of V-NCT testing before ultimately issuing its National Coverage Determination that denied

 Medicare coverage of V-NCT tests, the two primary manufacturers of sensory nerve conduction

 threshold devices were Neurotron, Inc., and Neuro Diagnostic Associates, Inc.

        262.    Neurotron, Inc. manufactured a device called the “Neurometer”. Neuro

 Diagnostic Associates, Inc. manufactured a device called the “Medi-Dx 7000”. While the

 physics and engineering behind the Neurometer and the Medi-Dx 7000 differ, each of the

 devices purported to provide quantitative data on sensory nerve conduction threshold.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 65 of 120 PageID #: 65



        263.    In or about 2004, following the issuance of the CMS National Coverage

 Determination, Neuro Diagnostic Associates, Inc. renamed and/or reorganized itself as PainDx,

 Inc., and re-branded its Medi-Dx 7000 device as the “Axon-II”.

        264.    Neuro Diagnostic Associates, Inc.’s last known business address and telephone

 number is identical to that currently used by PainDx, Inc. Moreover, the technical specifications

 of the Medi-Dx 7000 are virtually identical to the Axon-II.

        265.    Notwithstanding the Medi-Dx 7000’s cosmetic re-branding as the Axon-II,

 Neurotron, Inc. claims that neither device produces valid data or results, and that both the Medi-

 Dx 7000 and Axon-II have been fraudulently marketed. For its part, Neuro Diagnostic

 Associates, Inc. had asserted the same claims regarding Neurotron, Inc.’s Neurometer device.

        266.    Among the charges made by Neurotron, Inc. against the Medi-Dx 7000 are that:

 (i) there is no reliable evidence that the type of electrical wave forms (asymmetrical wave forms)

 used by the Medi DX 7000 stimulate or provide any useful diagnostic information regarding any

 specific kind of sensory nerve fiber; (ii) the alternating output of electrical current used by the

 Medi-Dx 7000 is “severely distorted by skin impedance” (e.g., texture, thickness, temperature of

 the skin etc.) making it “impossible” to determine the true intensity levels of the electrical

 current being delivered by the Medi-Dx 7000; (iii) the Medi-Dx 7000 protocols are “incapable of

 measuring the thresholds in the sensory nerves”; and (iv) there are no peer-reviewed studies that

 validate the tests performed using the Medi-Dx 7000.

        267.    Because the Axon-II is virtually identical to the Medi-Dx 7000, any and all of

 Neurotron, Inc.’s criticisms of the Medi-Dx 7000 also apply to the Axon-II/Medi-DX 7000.

        (4)     Caruso, GC Chiro, Full Spine, and Brook Chiro’s Fraudulent V-NCT Test
                “Reports”
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 66 of 120 PageID #: 66



         268.    In support of their fraudulent charges for the V-NCT tests, Caruso,      GC Chiro,

 Full Spine Chiro, and Brook Chiro submitted phony V-NCT test “reports” which falsely

 represented that an actual chiropractor had some role in performing and interpreting the tests.

         269.    Caruso, GC Chiro, Full Spine Chiro, and Brook Chiro’s bills for the V-NCT tests

 likewise falsely represented that an actual chiropractor had some role in performing and

 interpreting the tests.

         270.    In actuality, to the extent that the V-NCT tests were performed in the first

 instance, they were performed by unlicensed technicians, and neither Caruso, nor any other

 licensed healthcare provider associated with GC Chiro, Full Spine Chiro, or Brook Chiro, had

 any role whatsoever in interpreting the test results.

         271.    In keeping with the fact that the V-NCT tests were performed – to the extent that

 they were performed at all – by unlicensed technicians, rather than by a licensed chiropractor

 associated with GC Chiro, Full Spine Chiro, or Brook Chiro, the putative test “reports” did not

 contain any genuine interpretation of the test data.

         272.    Instead, aside from reporting the putative V-NCT data that supposedly were

 derived from the respective Insureds’ tests, the boilerplate V-NCT test “reports” each contained

 identical “Diagnostic Discussion” and “Diagnostic Summary” sections that did not vary from

 patient-to-patient and were included solely to foster the illusion that a licensed healthcare

 professional had some role in performing or interpreting the tests.

         273.    For instance, each of Caruso, GC Chiro, Full Spine Chiro, and Brook Chiro’s

 purported V-NCT test reports contained the following, identical “Diagnostic Summary” section:

         Higher amplitudes identify pathology with statistical sensitivity approaching 100%. Due to
         CNS interconnectivity sensory pathology influences conduction to adjacent nerves so
         correlation of the history and other findings is essential to differentiate secondary lesions,
         and is necessary before initiating or changing treatment. Lower than normal amplitudes
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 67 of 120 PageID #: 67



        correlate with irritation and may suggest possible adjacent inflammatory activity, which
        warrants investigation to rule in or out possible concomitant pathology. Normal findings do
        not rule out non-neurogenic etiologies.

        Lumbar radiculopathy can be objectively confirmed with lateral bending radiographic
        studies. Proprioceptive disruption causes the spinous processes above and below an
        affected nerve root to rotate away from the side of lateral bending, which is contrary to
        normal motion toward the side of lateral bending. Radiographs are made with patient
        running his hand down the lateral thigh to the limit of motion without pelvic rotation.

        274.    Other than the boilerplate “Diagnostic Summary” sections of the purported V-

 NCT test reports, the reports did not contain any interpretation of the data that Caruso, GC Chiro,

 Full Spine Chiro, and Brook Chiro purported to obtain from the tests.

        275.    Caruso, GC Chiro, Full Spine Chiro, and Brook Chiro’s billed for the V-NCT

 tests as if they were provided by licensed healthcare providers, rather than by the unlicensed

 technicians, to make it appear as if the services were eligible for reimbursement. The

 Defendants’ misrepresentations were consciously designed to mislead GEICO into believing that

 it was obligated to pay for these services, when in fact GEICO was not.

 e.     The Fraudulent Radiculopathy “Diagnoses”

        276.    Radiculopathies are relatively rare in motor vehicle accident victims, occurring in

 – at most – 19 percent of accident victims according to a large-scale, peer-reviewed 2009 study

 conducted by Randall L. Braddom, M.D., Michael H. Rivner, M.D., and Lawrence Spitz, M.D.

 and published in Muscle & Nerve, the official journal of the AANEM.

        277.    Furthermore, the cohort of accident victims considered in the study by Drs.

 Braddom, Rivner, and Spitz had been referred to a tertiary EDX testing laboratory at a major

 university teaching hospital, and therefore represented a more severely injured group of patients

 than the Insureds whom the Defendants purportedly treated.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 68 of 120 PageID #: 68



        278.    As a result, the frequency of radiculopathy in all motor vehicle accident victims –

 not only those who have relatively serious injuries that require referral to a major hospital EDX

 laboratory – is likely to be significantly lower than 19 percent.

        279.    Virtually none of the Insureds whom Caruso and the PC Defendants purported to

 treat suffered any serious medical problems as the result of any automobile accident, much less

 any radiculopathy.

        280.    Even so, Caruso, the Treating Chiropractors, and the PC Defendants falsely

 purported to diagnose radiculopathies in the substantial majority of the Insureds that purportedly

 received V-NCT testing, despite the fact that V-NCT tests cannot legitimately be used to

 diagnose radiculopathies.

        281.    Caruso, the Treating Chiropractors, and the PC Defendants purported to arrive at

 their predetermined radiculopathy diagnoses in order to create the appearance of severe injuries

 and thereby provide a false justification for the medically unnecessary Fraudulent Services

 provided through the Defendants.

        f.      The Illegal Self-Referrals for Electrodiagnostic Testing

        282.    After obtaining their initial patient referrals from the Management Defendants at

 the Kogan Clinics or pursuant to the kickbacks that the Management Defendants paid to the

 owners and controllers of the Kickback Clinics from which they operated, Caruso and the PC

 Defendants then engaged in a subsequent pattern of illegal self-referrals designed to: (i)

 maximize their fraudulent billing opportunities with respect to each Insured; and simultaneously

 (ii) minimize the amount of fraudulent billing submitted through any one of the PC Defendants

 with respect to any individual Insured, and thereby conceal and perpetuate their scheme.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 69 of 120 PageID #: 69



        283.    In the claims identified in Exhibits “1” – “5”, Caruso and the Management

 Defendants caused the Insureds to be referred from one PC Defendant to another for

 electrodiagnostic testing.

        284.    For example:

        (i)     On or about November 7, 2018, Caruso and the Management Defendants caused
                an Insured named “AK” to be referred from Integrated Chiro, where he had been
                purporting to provide him with chiropractic manipulation without anesthesia, to
                GC Chiro for purported electrodiagnostic testing.

        (ii)    On or about May 2, 2017, Caruso and the Management Defendants caused an
                Insured named “MA” to be referred from GC Chiro, where he had been
                purporting to provide him with chiropractic manipulation without anesthesia, to
                Brook Chiro for purported electrodiagnostic testing.

        (iii)   On or about September 21, 2017, Caruso and the Management Defendants caused
                an Insured named “MAA” referred from GC Chiro, where he had been purporting
                to provide him with chiropractic manipulation without anesthesia, to Brook Chiro
                for purported electrodiagnostic testing.

        (iv)    On or about May 2, 2017, Caruso and the Management Defendants caused an
                Insured named “SA” referred from GC Chiro, where he had been purporting to
                provide him with chiropractic manipulation without anesthesia, to Brook Chiro
                for purported electrodiagnostic testing.

        (v)     On or about November 27, 2018, Caruso and the Management Defendants caused
                an Insured named “SA” to be referred from Integrated Chiro, where he had been
                purporting to provide him with chiropractic manipulation without anesthesia, to
                GC Chiro for purported electrodiagnostic testing.

        (vi)    On or about December 19, 2018, Caruso and the Management Defendants caused
                an Insured named “SA” to be referred from Integrated Chiro, where he had been
                purporting to provide him with chiropractic manipulation without anesthesia, to
                GC Chiro for purported electrodiagnostic testing.

        (vii)   On or about June 29, 2017, Caruso and the Management Defendants caused an
                Insured named “LA” referred from GC Chiro, where he had been purporting to
                provide him with chiropractic manipulation without anesthesia, to Brook Chiro
                for purported electrodiagnostic testing.

        (viii) On or about April 19, 2017, Caruso and the Management Defendants caused an
               Insured named “JA” referred from GC Chiro, where he had been purporting to
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 70 of 120 PageID #: 70



                provide him with chiropractic manipulation without anesthesia, to Brook Chiro
                for purported electrodiagnostic testing.

        (ix)    On or about May 10, 2018, Caruso and the Management Defendants caused an
                Insured named “EB” referred from Integrated Chiro, where he had been
                purporting to provide him with chiropractic manipulation without anesthesia, to
                Brook Chiro for purported electrodiagnostic testing.

        (x)     On or about July 12, 2018, Caruso and the Management Defendants caused an
                Insured named “FB” referred from Integrated Chiro, where he had been
                purporting to provide him with chiropractic manipulation without anesthesia, to
                Brook Chiro for purported electrodiagnostic testing.

 4.     The Fraudulent Charges for Manipulation Under Anesthesia at GC Chiro and Full
        Spine Chiro

        285.    As set forth in Exhibits “1” and “3”, based upon the fraudulent, predetermined

 “diagnoses” provided during the initial examinations, Caruso, the Treating Chiropractors, GC

 Chiro, and Full Spine Chiro purported to subject many Insureds to chiropractic manipulation

 under anesthesia (“MUA”).

        286.    In most cases, Caruso and the Treating Chiropractors purported to perform the

 MUA, which was billed to GEICO through GC Chiro of Full Spine Chiro as multiple charges

 under CPT codes 22505, 23700, 27194, 27198, and 27275.

        287.    MUA involves a series of mobilization, stretching, and traction procedures

 performed on a patient’s musculoskeletal system, while the patient is under sedation.

        288.    Anesthesia is purportedly used to reduce pain, spasms, and muscle guarding that

 otherwise might occur in an unsedated patient.

        289.    MUA is a moderately accepted treatment for a limited set of isolated joint

 conditions, such as arthrofibrosis of the knee and adhesive capsulitis, as well as to reduce

 displaced fractures.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 71 of 120 PageID #: 71



         290.    MUA is experimental, investigational, and unproven for use on most areas of the

 body, including the spine and pelvis. There is a dearth of quality supportive scientific evidence

 for spinal or pelvic MUA.

         291.    Little evidence exists showing the long-term benefits of MUA.

         292.    Like the Defendants’ charges for all of the other Fraudulent Services, the charges

 for the MUA were fraudulent in that the services were medically unnecessary and were

 performed – to the extent that they were performed at all – pursuant to the phony boilerplate

 “diagnoses” that the Defendants provided following the purported initial examinations, not to

 treat or otherwise benefit the Insureds.

 a.      The Defendants’ Medically Unnecessary MUA

         293.    Virtually every Insured who purportedly received MUA from Caruso supposedly

 had their spine or pelvis manipulated.

         294.    Given the lack of quality scientific evidence supporting the use of MUA on the

 spine or pelvis, the MUA purportedly provided by Caruso, GC Chiro, and Full Spine Chiro to

 GEICO Insureds plainly was not medically necessary.

         295.    Furthermore, MUA only should be considered in cases where more conservative

 treatment, such as chiropractic manipulation without anesthesia or physical therapy, has proved

 ineffective.

         296.    This is because: (i) there is a large body of quality scientific evidence supporting

 the use of more conservative treatment, such as chiropractic manipulation without anesthesia or

 physical therapy, to treat soft tissue injuries to the spine and pelvis; (ii) there is a lack of quality

 scientific evidence supporting the use of MUA on the spine and pelvis; and (iii) procedures
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 72 of 120 PageID #: 72



 requiring anesthesia – including MUA – involve a level of risk to the patient that are not present

 in procedures that do not require anesthesia.

         297.   Even if MUA was a recognized form of treatment for soft tissue injuries to the

 spine or pelvis – and it is not – the MUA purportedly provided by Caruso, GC Chiro, and Full

 Spine Chiro was provided without regard to whether more conservative treatment had been

 effective.

         298.   In keeping with the fact that the MUA purportedly provided by Caruso, GC

 Chiro, and Full Spine Chiro was provided without regard to whether more conservative treatment

 had been effective, in the claims identified in Exhibits “1” and “3” Insureds routinely continued

 to receive conservative treatment following the purported MUA, including physical therapy and

 chiropractic without anesthesia.

         299.   In virtually all of the claims for MUA identified in Exhibits “1” and “3”, the

 Insureds had not failed a proper course of conservative treatment before Caruso, GC Chiro, and

 Full Spine Chiro purported to subject them to MUA.

        300.    To the contrary, in virtually every case in which Caruso, GC Chiro, and Full

 Spine Chiro purported to subject an Insured to MUA, the treatment notes from other healthcare

 services providers who treated the Insureds indicated that the Insureds’ conditions were

 improving through more conservative treatments such as chiropractic manipulation without

 anesthesia and physical therapy.

        301.    In keeping with fraudulent and exploitative nature of the MUA services billed

 through GC Chiro and Full Spine Chiro, Caruso routinely reported procedure times which could

 not possibly have allowed sufficient time for the treatments and procedures he purported to

 provide.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 73 of 120 PageID #: 73



 b.     The Fraudulent Billing for Treatment of Non-Existent Pelvic Ring Injuries

        302.    To the extent that Caruso, GC Chiro, and Full Spine Chiro provided any MUA to

 Insureds in the first instance, the MUA purportedly was provided in New Jersey through GC

 Chiro or Full Spine and therefore was subject to the prevailing rates under the NJ Fee Schedule,

 as discussed above.

        303.    In keeping with the lack of scientific evidence supporting the use of MUA, the

 NY Fee Schedule provides minimal, if any, reimbursement for the MUA procedures billed

 through GC Chiro and Full Spine Chiro.

        304.    Accordingly, Caruso, GC Chiro, and Full Spine Chiro always purported to

 provide the medically unnecessary MUA in New Jersey, where the NJ Fee Schedule allows for

 greater reimbursement rates than if the same services had been performed in New York

        305.    While the NJ Fee Schedule does permit licensed healthcare services providers to

 bill for MUA in the very limited cases in which MUA is medically necessary, it also imposes

 significant limits on the amounts that providers can bill for MUA.

        306.    For example, the NJ Fee Schedule rules provide, among other things, that CPT

 code 22505 – which covers spinal manipulation under anesthesia – can be billed only once per

 Insured, per date of service, assuming that it is medically necessary, which in this case it was not.

        307.    What is more, pursuant to the NJ Fee Schedule, chiropractors in northern New

 Jersey – where the Defendants purported to provide their MUA – can bill only $214.24 under

 CPT code 22505, assuming that the underlying spinal MUA is medically necessary, which in this

 case it was not.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 74 of 120 PageID #: 74



        308.       Likewise, pursuant to the NJ Fee Schedule, chiropractors in northern New Jersey

 can bill only $323.19 for CPT code 27275, which covers MUA of the hip, assuming that the

 underlying hip MUA is medically necessary, which in this case it was not.

        309.       Caruso, GC Chiro, Full Spine Chiro, and the Management Defendants were

 dissatisfied with these limitations on their fraudulent billing for medically unnecessary MUA.

        310.       In an attempt to maximize the amount of fraudulent billing that they could submit

 to GEICO for their medically unnecessary MUA procedures, Caruso, GC Chiro, and Full Spine

 Chiro routinely falsely represented that the purported MUA involved a procedure billable under

 CPT codes 27194 or 27198.

        311.       Pursuant to the NJ Fee Schedule and the CPT Assistant, CPT code 27194 is the

 code used to bill for the treatment of “pelvic ring fracture, dislocation, diastasis or subluxation”.

        312.       Effective January 1, 2017, the American Medical Association replaced CPT code

 27194 with CPT code 27198.

        313.       Pursuant to the CPT Assistant, CPT code 27198 is the code used to bill for the

 treatment of “pelvic ring fracture(s), dislocation(s), diastasis or subluxation of the ilium,

 sacroiliac joint, and/or sacrum, with or without anterior pelvic ring factures(s) and/or

 dislocations(s) of the pubic symphysis and/or superior/inferior rami, unilateral or bilateral; with

 manipulation, requiring more than local anesthesia”.

        314.       Pursuant to the NJ Fee Schedule, the maximum reimbursable amount under CPT

 codes 27194 or 27198 was $2,095.30, in keeping with the fact that pelvic ring fracture,

 dislocation, diastasis or subluxation are serious problems that are difficult and time-consuming to

 properly treat.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 75 of 120 PageID #: 75



        315.    None of the Insureds in the claims for MUA services identified in Exhibits “1”

 and “2” suffered from any pelvic ring fracture, dislocation, diastasis, or subluxation or – indeed –

 any other injury to their respective pelvic rings.

        316.    Even so, and as set forth in Exhibits “1” and “3”, Caruso, GC Chiro, and Full

 Spine Chiro routinely billed for their purported MUA using CPT code 27194, and thereby falsely

 represented that the Insureds suffered from some sort of pelvic ring fracture, dislocation,

 diastasis, or subluxation.

        317.    For instance:

        (i)     On or about May 26, 2016, Caruso, GC Chiro, and Full Spine Chiro submitted a
                bill to GEICO for CPT code 27194 with respect to an Insured named EG, and
                thereby falsely represented that they treated EG’s purported pelvic ring fracture,
                dislocation, diastasis, or subluxation. In fact, EG had not suffered any pelvic ring
                fracture, dislocation, diastasis, subluxation, or – indeed – any injury to his pelvic
                ring at all.

        (ii)    On or about June 2, 2016, Caruso, GC Chiro, and Full Spine Chiro submitted a
                bill to GEICO for CPT code 27194 with respect to an Insured named CP, and
                thereby falsely represented that they treated PC’s purported pelvic ring fracture,
                dislocation, diastasis, or subluxation. In fact, PC had not suffered any pelvic ring
                fracture, dislocation, diastasis, subluxation, or – indeed – any injury to his pelvic
                ring at all.

        (iii)   On or about October 13, 2016, Caruso, GC Chiro, and Full Spine Chiro submitted
                a bill to GEICO for CPT code 27194 with respect to an Insured named JC, and
                thereby falsely represented that they treated JC’s purported pelvic ring fracture,
                dislocation, diastasis, or subluxation. In fact, JC had not suffered any pelvic ring
                fracture, dislocation, diastasis, subluxation, or – indeed – any injury to his pelvic
                ring at all.

        (iv)    On or about October 13, 2016, Caruso, GC Chiro, and Full Spine Chiro submitted
                a bill to GEICO for CPT code 27194 with respect to an Insured named MM, and
                thereby falsely represented that they treated MM’s purported pelvic ring fracture,
                dislocation, diastasis, or subluxation. In fact, MM had not suffered any pelvic ring
                fracture, dislocation, diastasis, subluxation, or – indeed – any injury to his pelvic
                ring at all.

        (v)     On or about October 15, 2016, Caruso, GC Chiro, and Full Spine Chiro submitted
                a bill to GEICO for CPT code 27194 with respect to an Insured named AS, and
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 76 of 120 PageID #: 76



                thereby falsely represented that they treated AS’s purported pelvic ring fracture,
                dislocation, diastasis, or subluxation. In fact, AS had not suffered any pelvic ring
                fracture, dislocation, diastasis, subluxation, or – indeed – any injury to her pelvic
                ring at all.

        (vi)    On or about October 22, 2016, Caruso, GC Chiro, and Full Spine Chiro submitted
                a bill to GEICO for CPT code 27194 with respect to an Insured named RD, and
                thereby falsely represented that they treated RD’s purported pelvic ring fracture,
                dislocation, diastasis, or subluxation. In fact, RD had not suffered any pelvic ring
                fracture, dislocation, diastasis, subluxation, or – indeed – any injury to his pelvic
                ring at all.

        (vii)   On or about December 3, 2016, Caruso, GC Chiro, and Full Spine Chiro
                submitted a bill to GEICO for CPT code 27194 with respect to an Insured named
                RB, and thereby falsely represented that they treated RB’s purported pelvic ring
                fracture, dislocation, diastasis, or subluxation. In fact, RB had not suffered any
                pelvic ring fracture, dislocation, diastasis, subluxation, or – indeed – any injury to
                his pelvic ring at all.

        (viii) On or about May 26, 2016, Caruso, GC Chiro, and Full Spine Chiro submitted a
               bill to GEICO for CPT code 27194 with respect to an Insured named DB, and
               thereby falsely represented that they treated DB’s purported pelvic ring fracture,
               dislocation, diastasis, or subluxation. In fact, DB had not suffered any pelvic ring
               fracture, dislocation, diastasis, subluxation, or – indeed – any injury to his pelvic
               ring at all.

        318.    In keeping with the fact that none of the Insureds who purportedly received MUA

 in the claims identified in Exhibits “1” and “3” actually suffered from any injury to their pelvic

 rings, and in keeping with the fact that none of those Insureds actually received any services

 from the Defendants that were billable under CPT codes 27194 or 27198, the MUA treatment

 notes generated by Caruso, GC Chiro, and Full Spine Chiro routinely failed to reflect any

 legitimate injuries to, or treatment of, the Insureds’ pelvic rings.

        319.    The Defendants’ use of CPT codes 27194 and 27198 to bill for their putative

 MUA procedures constituted a deliberate misrepresentation of the service that was provided, so

 as to maximize the amount of fraudulent billing that they could submit for each purported MUA

 procedure.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 77 of 120 PageID #: 77



 c.     The Illegal Self-Referrals for MUA

        320.    What is more, the charges for the MUA were fraudulent in that they

 misrepresented GC Chiro and Full Spine Chiro’s entitlement to reimbursement for the MUA in

 the first instance. In fact, GC Chiro and Full Spine Chiro were not eligible to receive

 reimbursement for the MUA, not only because they paid kickbacks in exchange for patient

 referrals, and not only because the MUA was medically unnecessary, but also because the MUA

 charges were the product of unlawful self-referrals.

        321.    In the claims identified in Exhibits “1” and “3”, the pattern of illegal self-referrals

 for chiropractic manipulation under anesthesia typically proceeded, in violation of the Codey

 Law, as follows:

        (i)     Caruso caused Insureds to be referred from GC Chiro to GC Chiro or from Full
                Spine Chiro to Full Spine Chiro for purported chiropractic manipulation under
                anesthesia provided at a New Jersey ambulatory surgery center; and

        (ii)    the practitioners who made the referrals did not personally perform the resulting
                chiropractic manipulation under anesthesia.

        322.    For example:

        (i)     On or about December 21, 2015, Caruso caused an Insured named “JC” to be
                referred from Full Spine Chiro to Full Spine Chiro for chiropractic manipulation
                under anesthesia. However, the resulting chiropractic manipulation under
                anesthesia was performed – to the extent that it was performed at all – by Dipti
                Patel, D.C. (“Patel”), rather than by Caruso, the practitioner who made the
                referral.

        (ii)    On or about October 22, 2016, Caruso caused an Insured named “RD” to be
                referred from Full Spine Chiro to Full Spine Chiro for multiple sessions of
                chiropractic manipulation under anesthesia. However, the resulting chiropractic
                manipulation under anesthesia was performed – to the extent that it was
                performed at all – by Patel and Stephen Matrangolo, D.C. (“Matrangolo”), rather
                than by Caruso, the practitioner who made the referral.

        (iii)   On or about May 19, 2016, Caruso caused an Insured named “EG” to be referred
                from GC Chiro to GC Chiro for chiropractic manipulation under anesthesia.
                However, the resulting chiropractic manipulation under anesthesia was performed
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 78 of 120 PageID #: 78



                – to the extent that it was performed at all – by Matrangolo, rather than by Caruso,
                the practitioner who made the referral.

        (iv)    On or about October 13, 2016, Caruso caused an Insured named “MM” to be
                referred from Full Spine Chiro to Full Spine Chiro for multiple sessions of
                chiropractic manipulation under anesthesia. However, the resulting chiropractic
                manipulation under anesthesia was performed – to the extent that it was
                performed at all – by Patel, Matrangolo, and Harris Moore, D.C. (“Moore”),
                rather than by Caruso, the practitioner who made the referral.

        (v)     On or about October 14, 2015, Caruso caused an Insured named “NN” to be
                referred from GC Chiro to GC Chiro for chiropractic manipulation under
                anesthesia. However, the resulting chiropractic manipulation under anesthesia was
                performed – to the extent that it was performed at all – by Patel, rather than by
                Caruso, the practitioner who made the referral.

        (vi)    On or about May 19, 2016, Caruso caused an Insured named “CP” to be referred
                from GC Chiro to GC Chiro for chiropractic manipulation under anesthesia.
                However, the resulting chiropractic manipulation under anesthesia was performed
                – to the extent that it was performed at all – by Matrangolo, rather than by Caruso,
                the practitioner who made the referral.

        (vii)   On or about October 15, 2016, Caruso caused an Insured named “AS” to be
                referred from Full Spine Chiro to Full Spine Chiro for multiple sessions of
                chiropractic manipulation under anesthesia. However, the resulting chiropractic
                manipulation under anesthesia was performed – to the extent that it was
                performed at all – by Matrangolo, rather than by Caruso, the practitioner who
                made the referral.

 6.     The Fraudulent Charges for Chiropractic

        323.    As part of the Defendants’ fraudulent treatment protocol, PC Defendants

 purported to subject Insureds to a series of medically unnecessary chiropractic treatments.

        324.    Like the Defendants’ charges for the other Fraudulent Services, the charges for

 chiropractic treatment were fraudulent in that the services were performed – to the extent they

 were performed at all – pursuant to the illegal kickback arrangements and Defendants’

 predetermined fraudulent billing and treatment protocol designed solely to maximize profits.

 This predetermined, fraudulent protocol was grounded on boilerplate examinations and reports
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 79 of 120 PageID #: 79



 used to support excessive and medically unnecessary acupuncture services not warranted by the

 patients’ conditions.

        325.    Virtually none of the Insureds who presented to the PC Defendants for treatment

 suffered any injuries at all as the result of the minor automobile accidents they purportedly

 experienced, much less any injuries requiring months of chiropractic services.

        326.    In most cases, the Insureds did not go to the hospital at all following their putative

 accidents and, to the extent that they did visit a hospital or other legitimate healthcare provider

 after their accidents, they virtually always were briefly observed on an outpatient basis and then

 sent on their way after an hour or two.

        327.    Nonetheless, pursuant to the Defendants’ fraudulent treatment and billing

 protocol, following their initial examinations and follow-up examinations, virtually every

 Insured was prescribed a extended course of chiropractic services designed to maximize profits

 without regard to genuine patient care.

 E.     The Fraudulent Billing for Independent Contractor Services

        328.    The Defendants’ fraudulent scheme also included submission of claims to GEICO

 seeking payment for services performed by independent contractors.

        329.    Under the New York no-fault insurance laws, professional corporations are

 ineligible to bill for or receive payment for goods or services provided by independent contractors

 – the healthcare services must be provided by the professional corporations, themselves, or by their

 employees.

        330.    Since 2001, the New York State Insurance Department consistently has reaffirmed

 its longstanding position that professional corporations are not entitled to receive reimbursement

 under the New York no-fault insurance laws for healthcare providers performing services as
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 80 of 120 PageID #: 80



 independent contractors. See DOI Opinion Letter, February 21, 2001 (“where the health services

 are performed by a provider who is an independent contractor with the PC and is not an employee

 under the direct supervision of a PC owner, the PC is not authorized to bill under No-Fault as a

 licensed provider of those services”); DOI Opinion Letter, February 5, 2002 (refusing to modify

 position set forth in 2-11-01 Opinion letter despite a request from the New York State Medical

 Society); DOI Opinion Letter, March 11, 2002 (“If the physician has contracted with the PC as an

 independent contractor, and is not an employee or shareholder of the PC, such physician may not

 represent himself or herself as an employee of the PC eligible to bill for health services rendered on

 behalf of the PC, under the New York Comprehensive Motor Vehicle Insurance Reparations

 Act…”); DOI Opinion Letter, October 29, 2003 (extending the independent contractor rule to

 hospitals); See DOI Opinion Letter, March 21, 2005 (DOI refused to modify its earlier opinions

 based upon interpretations of the Medicare statute issued by the CMS).

        331.    Caruso was the only healthcare services provider employed by the PC Defendants

 and by his unincorporated chiropractic practice.

        332.    Even so, the Defendants routinely submitted charges to GEICO and other insurers

 on behalf of the PC Defendants for Fraudulent Services that purportedly were performed by

 chiropractors and unlicensed technicians other than Caruso, including but not limited to the

 Treating Chiropractors.

        333.    To the extent that they were performed in the first instance, all of the Fraudulent

 Services performed by healthcare services providers other than Jacobson were performed by

 chiropractors and unlicensed technicians whom Caruso, the Management Defendants, and, the PC

 Defendants treated as independent contractors.

        334.    For instance, Caruso, the Management Defendants, and the PC Defendants:
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 81 of 120 PageID #: 81



       (i)      paid the chiropractors and unlicensed technicians, either in whole or in part, on a
                1099 basis rather than a W-2 basis;

       (ii)     established an understanding with the chiropractors and unlicensed technicians that
                they were independent contractors, rather than employees;

       (iii)    paid no employee benefits to the chiropractors and unlicensed technicians;

       (iv)     failed to secure and maintain W-4 or I-9 forms for the chiropractors and unlicensed
                technicians;

       (v)      failed to withhold federal, state or city taxes on behalf of the chiropractors and
                unlicensed technicians;

       (vi)     compelled the chiropractors and unlicensed technicians to pay for their own
                malpractice insurance at their own expense;

       (vii)    permitted the chiropractors and unlicensed technicians to set their own schedules
                and days on which they desired to perform services;

       (viii)   permitted the chiropractors and unlicensed technicians to maintain non-exclusive
                relationships and perform services for their own practices and/or on behalf of other
                medical practices;

       (ix)     failed to cover the chiropractors and unlicensed technicians for either
                unemployment or workers’ compensation benefits; and

       (x)      filed corporate and payroll tax returns (e.g. Internal Revenue Service (“IRS”) forms
                1120 and 941) that represented to the IRS and to the New York State Department of
                Taxation that the chiropractors and unlicensed technicians were independent
                contractors.

    335.        By electing to treat the chiropractors and unlicensed technicians as independent

    contractors, the Defendants realized significant economic benefits – for instance:

       (i)      avoiding the obligation to collect and remit income tax as required by 26 U.S.C. §
                3102;

       (ii)     avoiding payment of the FUTA excise tax required by 26 U.S.C. § 3301 (6.2
                percent of all income paid);

       (iii)    avoiding payment of the FICA excise tax required by 26 U.S.C. § 3111 (7.65
                percent of all income paid);
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 82 of 120 PageID #: 82



        (iv)    avoiding payment of workers’ compensation insurance as required by New York
                Workers’ Compensation Law § 10;
        (v)     avoiding the need to secure any malpractice insurance; and

        (vi)    avoiding claims of agency-based liability arising from work performed by the
                chiropractors and unlicensed technicians.

        336.    In keeping with the fact that – except for services actually performed by Caruso –

 the Fraudulent Services were provided by independent contractors, the PC Defendants purported to

 utilize at least twenty-four different licensed chiropractors since 2016.

        337.    Because the chiropractors and unlicensed technicians were independent contractors

 and performed the Fraudulent Services, Caruso and the PC Defendants never had any right to bill

 for or collect PIP Benefits in connection with those services.

        338.    Caruso, the PC Defendants, and the Management Defendants billed for the

 Fraudulent Services as if they were provided by actual employees of the PC Defendants and

 Jacobson’s unincorporated chiropractic practice to make it appear as if the services were eligible

 for reimbursement.

        339.    Caruso, the PC Defendants, and the Management Defendants’ misrepresentations

 were consciously designed to mislead GEICO into believing that it was obligated to pay for these

 services, when in fact GEICO was not.

        340.    In some cases, Caruso, the PC Defendants, and the Management Defendants

 attempted to conceal the fact that the Fraudulent Services were performed by independent

 contractors by falsely listing Caruso on the billing as the treating provider, when in fact he did not

 provide the underlying treatments.

 IV.    The Fraudulent Billing the Defendants Submitted or Caused to be Submitted to
        GEICO
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 83 of 120 PageID #: 83



        341.    To support their fraudulent charges, the Defendants systematically submitted or

 caused to be submitted thousands of NF-3 forms and treatment reports through the PC

 Defendants to GEICO seeking payment for the Fraudulent Services for which the Defendants

 were not entitled to receive payment.

        342.    The NF-3 forms and treatment reports submitted to GEICO by and on behalf of

 the Defendants were false and misleading in the following material respects:

        (i)     The NF-3 forms and treatment reports submitted by and on behalf of the
                Defendants uniformly misrepresented to GEICO that the Fraudulent Services
                were medically necessary and, in many cases, misrepresented to GEICO that the
                Fraudulent Services actually were performed. In fact, the Fraudulent Services
                were not medically necessary, in many cases were not actually performed, and
                were performed – to the extent that they were performed at all – pursuant to
                predetermined fraudulent protocols designed solely to financially enrich the
                Defendants, rather than to treat or otherwise benefit the Insureds who purportedly
                were subjected to them.

        (ii)    The NF-3 forms and treatment reports submitted by and on behalf of the
                Defendants uniformly misrepresented and exaggerated the level of the Fraudulent
                Services and the nature of the Fraudulent Services that purportedly were provided.

        (iii)   The NF-3 forms and treatment reports submitted by and on behalf of the
                Defendants uniformly misrepresented to GEICO that the PC Defendants were
                lawfully licensed, and therefore, eligible to receive No-Fault Benefits pursuant to
                Insurance Law § 5102(a)(1) and 11 N.Y.C.R.R. § 65-3.16(a)(12). In fact, the PC
                Defendants were not properly licensed in they were putative healthcare practices
                that illegally were owned and controlled by unlicensed individuals, and which
                illegally split fees with unlicensed individuals.

        (iv)    The NF-3 forms and treatment reports submitted by and on behalf of the
                Defendants uniformly misrepresented to GEICO that the PC Defendants were are
                in compliance with all material licensing laws and, therefore, eligible to receive
                No-Fault Benefits pursuant to Insurance Law § 5102(a)(1) and 11 N.Y.C.R.R. §
                65-3.16(a)(12). In fact, the PC Defendants were not in compliance with all
                material licensing laws in that they paid illegal kickbacks for patient referrals.

        (v)     In many cases, the NF-3 forms and treatment reports submitted by and on behalf
                of the Defendants misrepresented to GEICO that the PC Defendants were eligible
                to receive No-Fault Benefits pursuant to Insurance Law § 5102(a)(1) and 11
                N.Y.C.R.R. § 65-3.11 for the services that supposedly were performed. In fact,
                the PC Defendants were not eligible to seek or pursue collection of No-Fault
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 84 of 120 PageID #: 84



                Benefits for the services that supposedly were performed because the services
                were not provided by the PC Defendants’ employees

 V.      The Defendants’ Fraudulent Concealment and GEICO’s Justifiable Reliance

         343.   The Defendants legally and ethically were obligated to act honestly and with

 integrity in connection with the billing that they submitted, or caused to be submitted, to GEICO.

         344.   To induce GEICO to promptly pay the fraudulent charges for the Fraudulent

 Services, the Defendants systemically concealed their fraud and went to great lengths to

 accomplish this concealment.

         345.   Specifically, they knowingly misrepresented and concealed facts related to the PC

 Defendants in an effort to prevent discovery that the PC Defendants were fraudulently licensed,

 unlawfully split fees with unlicensed persons, and/or unlawfully paid kickbacks for patient

 referrals.

         346.   Additionally, the Defendants entered into complex financial arrangements with one

 another and with others that were designed to, and did, conceal that fact that the PC Defendants

 were fraudulently licensed, unlawfully split fees with unlicensed persons, and unlawfully paid

 kickbacks in exchange for patient referrals.

         347.   Furthermore, the Defendants knowingly misrepresented and concealed facts in

 order to prevent GEICO from discovering that the Fraudulent Services were medically

 unnecessary and performed pursuant to a fraudulent predetermined protocol designed to

 maximize the charges that could be submitted.

         348.   The billing and supporting documentation submitted by the Defendants, when

 viewed in isolation, also does not reveal the fraudulent predetermined protocols employed.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 85 of 120 PageID #: 85



        349.    In addition, the Defendants knowingly misrepresented and concealed facts related

 to the employment status of the physicians, nurse practitioners, physical therapists, and unlicensed

 individuals with the PC Defendants in order to prevent GEICO from discovering that the

 physicians, nurse practitioners, physical therapists, and unlicensed individuals performing many of

 the Fraudulent Services – to the extent that they were performed at all – were not employed by the

 PC Defendants. In many cases, the Defendants actually misrepresented the identity of the

 individual who purportedly performed the Fraudulent Services, or falsely claimed that the

 individuals providing the Fraudulent Services were employees of the PC Defendants, in order to

 conceal the fact that the services were performed by independent contractors.

        350.    What is more, the Defendants billed for the Fraudulent Services through multiple

 individuals and entities using multiple tax identification numbers in order to reduce the amount of

 billing submitted through any single individual or entity or under any single tax identification

 number, thereby preventing GEICO from identifying the pattern of fraudulent charges submitted

 through any one entity.

        351.    The Defendants hired law firms to pursue collection of the fraudulent charges from

 GEICO and other insurers. These law firms routinely filed expensive and time-consuming

 litigation against GEICO and other insurers if the charges were not promptly paid in full.

        352.    GEICO is under statutory and contractual obligations to promptly and fairly process

 claims within 30 days. The facially valid documents submitted to GEICO in support of the

 fraudulent charges at issue, combined with the material misrepresentations and fraudulent litigation

 activity described above, were designed to and did cause GEICO to rely upon them. As a result,

 GEICO incurred damages of more than $1,460,000.00 based upon the fraudulent charges.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 86 of 120 PageID #: 86



         353.      Based upon the Defendants’ material misrepresentations and other affirmative acts

 to conceal their fraud from GEICO, GEICO did not discover and could not reasonably have

 discovered that its damages were attributable to fraud until shortly before it filed this Complaint.

                                   FIRST CAUSE OF ACTION
                                    Against the PC Defendants
                         (Declaratory Judgment – 28 U.S.C. §§ 2201 and 2202)

         354.      GEICO incorporates, as though fully set forth herein, each and every allegation in

 the paragraphs set forth above.

         355.      There is an actual case in controversy between GEICO and the PC Defendants

 regarding more than $2,100,000.00 in fraudulent billing for the Fraudulent Services that has been

 submitted to GEICO, including more than $816,049.00 in pending fraudulent billing from GC

 Chiro; more than $150,730.00 in pending fraudulent billing from Integrated Chiro; more than

 $175,719.00 in pending fraudulent billing from Full Spine Chiro; more than $831,224.86 in

 pending fraudulent billing from Brook Chiro; and more than $222,616.00 in pending fraudulent

 billing from Compass Chiro.

         356.      The PC Defendants have no right to receive payment for any pending bills

 submitted to GEICO because the Fraudulent Services were not medically necessary and were

 provided – to the extent that they were provided at all – pursuant to predetermined fraudulent

 protocols designed solely to financially enrich the Defendants, rather than to treat or otherwise

 benefit the Insureds who purportedly were subjected to them.

         357.      The PC Defendants have no right to receive payment for any pending bills

 submitted to GEICO because, in many cases, the Fraudulent Services never were provided in the

 first instance.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 87 of 120 PageID #: 87



           358.    The PC Defendants have no right to receive payment for any pending bills

 submitted to GEICO because the billing codes used for the Fraudulent Services misrepresented

 and exaggerated the level of services that purportedly were provided in order to inflate the

 charges submitted to GEICO.

           359.    The PC Defendants have no right to receive payment for any pending bills

 submitted to GEICO because the Fraudulent Services were provided – to the extent that they

 were provided at all – pursuant to illegal kickback arrangements between the Defendants and

 others.

           360.    The PC Defendants have no right to receive payment for any pending bills

 submitted to GEICO because, in many cases, the Fraudulent Services – to the extent that they were

 provided at all – were provided by independent contractors, rather than by the PC Defendants’

 employees.

           361.    The PC Defendants have no right to receive payment for any pending bills

 submitted to GEICO because the PC Defendants were fraudulently licensed, owned, and

 controlled by unlicensed individuals and, therefore, were ineligible to bill for or to collect no-

 fault benefits.

           362.    The PC Defendants have no right to receive payment for any pending bills

 submitted to GEICO because the PC Defendants unlawfully split fees with unlicensed individuals

 and, therefore, were ineligible to bill for or to collect No-Fault Benefits.

           363.    Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment

 Act, 28 U.S.C. §§ 2201 and 2202, declaring that the PC Defendants have no right to receive

 payment for any pending bills submitted to GEICO.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 88 of 120 PageID #: 88



                                 SECOND CAUSE OF ACTION
                                    Against Caruso and Kogan
                               (Violation of RICO, 18 U.S.C. § 1962(c))

        364.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 the paragraphs above.

        365.    GC Chiro is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §

 1961(4), that engages in activities which affect interstate commerce.

        366.    Caruso, Kogan, and John Doe Defendants 1-5 knowingly conducted and/or

 participated, directly or indirectly, in the conduct of the GC Chiro’s affairs through a pattern of

 racketeering activity consisting of repeated violations of the federal mail fraud statute, 18 U.S.C.

 § 1341, based upon the use of the United States mails to submit or cause to be submitted

 thousands of fraudulent charges on a continuous basis for over five years seeking payments that

 GC Chiro was not eligible to receive under the No-Fault Laws because: (i) it was unlawfully

 licensed, owned and controlled by non-physicians; (ii) it engaged in fee-splitting with non-

 physicians and paid kickbacks in exchange for patient referrals; (iii) the billed-for services were

 not medically necessary, were performed pursuant to a pre-determined, fraudulent protocol

 designed solely to enrich the Defendants, and frequently were not performed at all; (iv) the

 billed-for services were performed by independent contractors, rather than by GC Chiro

 employees; and (v) the billing codes used for the services misrepresented and exaggerated the

 level of services that purportedly were provided in order to inflate the charges that could be

 submitted. A representative sample of the fraudulent bills and corresponding mailings submitted

 to GEICO that comprise, in part, the pattern of racketeering activity identified through the date

 of this Complaint are described, in part, in the chart annexed hereto as Exhibit “1.”
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 89 of 120 PageID #: 89



           367.   GC Chiro’s business is racketeering activity, inasmuch as the enterprise exists for

 the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are the

 regular way in which Caruso and the Management Defendants operated GC Chiro, inasmuch as

 GC Chiro never was eligible to bill for or collect No-Fault Benefits, and acts of mail fraud

 therefore were essential in order for GC Chiro to function. Furthermore, the intricate planning

 required to carry out and conceal the predicate acts of mail fraud implies a threat of continued

 criminal activity, as does the fact that the Defendants continue to attempt collection on the

 fraudulent billing submitted through GC Chiro to the present day.

           368.   GC Chiro is engaged in inherently unlawful acts inasmuch as its very existence is

 an unlawful act, considering that it is fraudulently licensed, owned and controlled by non-

 physicians, and unlawfully pays for patient referrals. GC Chiro likewise is engaged in inherently

 unlawful acts inasmuch as it continues to attempt collection on fraudulent billing submitted to

 GEICO and other insurers. These inherently unlawful acts are taken by GC Chiro in pursuit of

 inherently unlawful goals – namely, the theft of money from GEICO and other insurers through

 fraudulent no-fault billing.

           369.   GEICO has been injured in its business and property by reason of the above-

 described conduct in that it has paid at least $610,000.00 pursuant to the fraudulent bills

 submitted by the Defendants through GC Chiro.

           370.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

 proper.

                                     THIRD CAUSE OF ACTION
                                     Against Caruso and Kogan
                                (Violation of RICO, 18 U.S.C. § 1962(d))
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 90 of 120 PageID #: 90



        371.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 the paragraphs above.

        372.    GC Chiro is an ongoing “enterprise”, as that term is defined in 18 U.S.C. § 1961(4),

 that engaged in activities which affected interstate commerce.

        373.    Caruso, Kogan, and John Doe Defendants 1-5 are employed by and/or associated

 with GC Chiro.

        374.    Caruso, Kogan, and John Doe Defendants 1-5 knowingly have agreed, combined

 and conspired to conduct and/or participate, directly or indirectly, in the conduct of the GC Chiro’s

 affairs through a pattern of racketeering activity consisting of repeated violations of the federal

 mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or

 cause to be submitted thousands of fraudulent charges on a continuous basis for over five years

 seeking payments that GC Chiro was not eligible to receive under the No-Fault Laws because: (i)

 it was unlawfully licensed, owned and controlled by non-physicians; (ii) it engaged in fee-

 splitting with non-physicians and paid kickbacks in exchange for patient referrals; (iii) the billed-

 for services were not medically necessary, were performed pursuant to a pre-determined,

 fraudulent protocol designed solely to enrich the Defendants, and frequently were not performed

 at all; (iv) the billed-for services were performed by independent contractors, rather than by GC

 Chiro employees; and (v) the billing codes used for the services misrepresented and exaggerated

 the level of services that purportedly were provided in order to inflate the charges that could be

 submitted. A representative sample of the fraudulent bills and corresponding mailings submitted to

 GEICO that comprise, in part, the pattern of racketeering activity identified through the date of this

 Complaint are described, in part, in the chart annexed hereto as Exhibit “1”. Each such mailing was

 made in furtherance of the mail fraud scheme.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 91 of 120 PageID #: 91



           375.   Caruso, Kogan, and John Doe Defendants 1-5 knew of, agreed to and acted in

 furtherance of the common and overall objective (i.e., to defraud GEICO and other insurers of

 money) by submitting or facilitating the submission of the fraudulent charges to GEICO.

           376.   GEICO has been injured in its business and property by reason of the above-

 described conduct in that it has paid at least $610,000.00 pursuant to the fraudulent bills submitted

 by the Defendants through the GC Chiro.

           377.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

 proper.

                                   FOURTH CAUSE OF ACTION
                               Against GC Chiro, Caruso, and Kogan
                                        (Common Law Fraud)

           378.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 the paragraphs above.

           379.   GC Chiro, Caruso, Kogan, and John Doe Defendants 1-5 intentionally and

 knowingly made false and fraudulent statements of material fact to GEICO and concealed material

 facts from GEICO in the course of their submission of thousands of fraudulent charges seeking

 payment for the Fraudulent Services.

           380.   The false and fraudulent statements of material fact and acts of fraudulent

 concealment include: (i) in every claim, the representation that GC Chiro was properly licensed,

 and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law § 5102(a)(1) and 11

 NYCRR § 65-3.16(a)(12), when in fact it was fraudulently licensed and actually owned and

 controlled by non-physicians; (ii) in every claim, the representation that GC Chiro was properly

 licensed, and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law §
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 92 of 120 PageID #: 92



 5102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact GC Chiro was not properly licensed in

 that it engaged in illegal fee-splitting with non-physicians and paid illegal kickbacks for patient

 referrals; (iii) in every claim, the representation that the billed-for services were medically

 necessary, when in fact the billed-for services were not medically necessary, were performed

 pursuant to a pre-determined, fraudulent protocol designed solely to enrich the Defendants, and

 in many cases were not performed at all; (iv) in every claim for services not actually performed

 by Smith, the representation that the billed-for services were performed by GC Chiro’s

 employees, when in fact the billed-for services were performed – to the extent that they were

 performed at all – by independent contractors.

           381.   GC Chiro, Caruso, Kogan, and John Doe Defendants 1-5 intentionally made the

 above-described false and fraudulent statements and concealed material facts in a calculated effort

 to induce GEICO to pay charges submitted through GC Chiro that were not compensable under the

 No-Fault Laws.

           382.   GEICO has been injured in its business and property by reason of the above-

 described conduct in that it has paid at least $610,000.00 pursuant to the fraudulent bills submitted

 by the Defendants through GC Chiro.

           383.   The Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

 turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

           384.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

 punitive damages, together with interest and costs, and any other relief the Court deems just and

 proper.

                                   FIFTH CAUSE OF ACTION
                              Against GC Chiro, Caruso, and Kogan
                                       (Unjust Enrichment)
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 93 of 120 PageID #: 93



        385.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 the paragraphs above.

        386.    As set forth above, GC Chiro, Caruso, Kogan, and John Doe Defendants 1-5 have

 engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

        387.    When GEICO paid the bills and charges submitted by or on behalf of GC Chiro for

 No-Fault Benefits, it reasonably believed that it was legally obligated to make such payments

 based on the Defendants’ improper, unlawful, and/or unjust acts.

        388.    GC Chiro, Caruso, Kogan, and John Doe Defendants 1-5 have been enriched at

 GEICO’s expense by GEICO’s payments, which constituted a benefit that Defendants voluntarily

 accepted notwithstanding their improper, unlawful, and unjust billing scheme.

        389.    Defendants’ retention of GEICO’s payments violates fundamental principles of

 justice, equity and good conscience.

        390.    By reason of the above, the Defendants have been unjustly enriched in an amount

 to be determined at trial, but in no event less than $610,718.93.

                                   SIXTH CAUSE OF ACTION
                                     Against Caruso and Kogan
                                (Violation of RICO, 18 U.S.C. § 1962(c))

        391.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 the paragraphs above.

        392.    Integrated Chiro is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §

 1961(4), that engages in activities which affect interstate commerce.

        393.    Caruso, Kogan, and John Doe Defendants 1-5 knowingly conducted and/or

 participated, directly or indirectly, in the conduct of the Integrated Chiro’s affairs through a

 pattern of racketeering activity consisting of repeated violations of the federal mail fraud statute,
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 94 of 120 PageID #: 94



 18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be

 submitted thousands of fraudulent charges on a continuous basis for over three years seeking

 payments that Integrated Chiro was not eligible to receive under the No-Fault Laws because: (i)

 it was unlawfully licensed, owned and controlled by non-physicians; (ii) it engaged in fee-

 splitting with non-physicians and paid kickbacks in exchange for patient referrals; (iii) the billed-

 for services were not medically necessary, were performed pursuant to a pre-determined,

 fraudulent protocol designed solely to enrich the Defendants, and frequently were not performed

 at all; (iv) the billed-for services were performed by independent contractors, rather than by

 Integrated Chiro employees; and (v) the billing codes used for the services misrepresented and

 exaggerated the level of services that purportedly were provided in order to inflate the charges

 that could be submitted. A representative sample of the fraudulent bills and corresponding

 mailings submitted to GEICO that comprise, in part, the pattern of racketeering activity

 identified through the date of this Complaint are described, in part, in the chart annexed hereto as

 Exhibit “2.”

        394.    Integrated Chiro’s business is racketeering activity, inasmuch as the enterprise

 exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail

 fraud are the regular way in which Caruso and the Management Defendants operated Integrated

 Chiro, inasmuch as Integrated Chiro never was eligible to bill for or collect No-Fault Benefits,

 and acts of mail fraud therefore were essential in order for Integrated Chiro to function.

 Furthermore, the intricate planning required to carry out and conceal the predicate acts of mail

 fraud implies a threat of continued criminal activity, as does the fact that the Defendants continue

 to attempt collection on the fraudulent billing submitted through Integrated Chiro to the present

 day.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 95 of 120 PageID #: 95



           395.   Integrated Chiro is engaged in inherently unlawful acts inasmuch as its very

 existence is an unlawful act, considering that it is fraudulently licensed, owned and controlled by

 non-physicians, and unlawfully pays for patient referrals. Integrated Chiro likewise is engaged in

 inherently unlawful acts inasmuch as it continues to attempt collection on fraudulent billing

 submitted to GEICO and other insurers. These inherently unlawful acts are taken by Integrated

 Chiro in pursuit of inherently unlawful goals – namely, the theft of money from GEICO and

 other insurers through fraudulent no-fault billing.

           396.   GEICO has been injured in its business and property by reason of the above-

 described conduct in that it has paid at least $191,000.00 pursuant to the fraudulent bills

 submitted by the Defendants through Integrated Chiro.

           397.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

 proper.

                                   SEVENTH CAUSE OF ACTION
                                     Against Caruso and Kogan
                                (Violation of RICO, 18 U.S.C. § 1962(d))

           398.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 the paragraphs above.

           399.   Integrated Chiro is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §

 1961(4), that engaged in activities which affected interstate commerce.

           400.   Caruso, Kogan, and John Doe Defendants 1-5 are employed by and/or associated

 with Integrated Chiro.

           401.   Caruso, Kogan, and John Doe Defendants 1-5 knowingly have agreed, combined

 and conspired to conduct and/or participate, directly or indirectly, in the conduct of the Integrated
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 96 of 120 PageID #: 96



 Chiro’s affairs through a pattern of racketeering activity consisting of repeated violations of the

 federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to

 submit or cause to be submitted thousands of fraudulent charges on a continuous basis for over

 three years seeking payments that Integrated Chiro was not eligible to receive under the No-Fault

 Laws because: (i) it was unlawfully licensed, owned and controlled by non-physicians; (ii) it

 engaged in fee-splitting with non-physicians and paid kickbacks in exchange for patient referrals;

 (iii) the billed-for services were not medically necessary, were performed pursuant to a pre-

 determined, fraudulent protocol designed solely to enrich the Defendants, and frequently were

 not performed at all; (iv) the billed-for services were performed by independent contractors,

 rather than by Integrated Chiro employees; and (v) the billing codes used for the services

 misrepresented and exaggerated the level of services that purportedly were provided in order to

 inflate the charges that could be submitted. A representative sample of the fraudulent bills and

 corresponding mailings submitted to GEICO that comprise, in part, the pattern of racketeering

 activity identified through the date of this Complaint are described, in part, in the chart annexed

 hereto as Exhibit “2”. Each such mailing was made in furtherance of the mail fraud scheme.

        402.    Caruso, Kogan, and John Doe Defendants 1-5 knew of, agreed to and acted in

 furtherance of the common and overall objective (i.e., to defraud GEICO and other insurers of

 money) by submitting or facilitating the submission of the fraudulent charges to GEICO.

        403.    GEICO has been injured in its business and property by reason of the above-

 described conduct in that it has paid at least $191,000.00 pursuant to the fraudulent bills submitted

 by the Defendants through the Integrated Chiro.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 97 of 120 PageID #: 97



           404.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

 attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

 proper.

                                    EIGHTH CAUSE OF ACTION
                           Against Integrated Chiro, Caruso, and Kogan
                                        (Common Law Fraud)

           405.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 the paragraphs above.

           406.   Integrated Chiro, Caruso, Kogan, and John Doe Defendants 1-5 intentionally and

 knowingly made false and fraudulent statements of material fact to GEICO and concealed material

 facts from GEICO in the course of their submission of thousands of fraudulent charges seeking

 payment for the Fraudulent Services.

           407.   The false and fraudulent statements of material fact and acts of fraudulent

 concealment include: (i) in every claim, the representation that Integrated Chiro was properly

 licensed, and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law §

 5102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact it was fraudulently licensed and actually

 owned and controlled by non-physicians; (ii) in every claim, the representation that Integrated

 Chiro was properly licensed, and therefore, eligible to receive No-Fault Benefits pursuant to

 Insurance Law § 5102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact Integrated Chiro was

 not properly licensed in that it engaged in illegal fee-splitting with non-physicians and paid illegal

 kickbacks for patient referrals; (iii) in every claim, the representation that the billed-for services

 were medically necessary, when in fact the billed-for services were not medically necessary,

 were performed pursuant to a pre-determined, fraudulent protocol designed solely to enrich the

 Defendants, and in many cases were not performed at all; (iv) in every claim for services not
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 98 of 120 PageID #: 98



 actually performed by Smith, the representation that the billed-for services were performed by

 Integrated Chiro’s employees, when in fact the billed-for services were performed – to the extent

 that they were performed at all – by independent contractors.

           408.   Integrated Chiro, Caruso, Kogan, and John Doe Defendants 1-5 intentionally made

 the above-described false and fraudulent statements and concealed material facts in a calculated

 effort to induce GEICO to pay charges submitted through Integrated Chiro that were not

 compensable under the No-Fault Laws.

           409.   GEICO has been injured in its business and property by reason of the above-

 described conduct in that it has paid at least $191,000.00 pursuant to the fraudulent bills submitted

 by the Defendants through Integrated Chiro.

           410.   The Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

 turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

           411.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

 punitive damages, together with interest and costs, and any other relief the Court deems just and

 proper.

                                    NINTH CAUSE OF ACTION
                           Against Integrated Chiro, Caruso, and Kogan
                                         (Unjust Enrichment)

           412.   GEICO incorporates, as though fully set forth herein, each and every allegation in

 the paragraphs above.

           413.   As set forth above, Integrated Chiro, Caruso, Kogan, and John Doe Defendants 1-5

 have engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 99 of 120 PageID #: 99



        414.    When GEICO paid the bills and charges submitted by or on behalf of Integrated

 Chiro for No-Fault Benefits, it reasonably believed that it was legally obligated to make such

 payments based on the Defendants’ improper, unlawful, and/or unjust acts.

        415.    Integrated Chiro, Caruso, Kogan, and John Doe Defendants 1-5 have been

 enriched at GEICO’s expense by GEICO’s payments, which constituted a benefit that Defendants

 voluntarily accepted notwithstanding their improper, unlawful, and unjust billing scheme.

        416.    Defendants’ retention of GEICO’s payments violates fundamental principles of

 justice, equity and good conscience.

        417.    By reason of the above, the Defendants have been unjustly enriched in an amount

 to be determined at trial, but in no event less than $191,485.54.

                                   TENTH CAUSE OF ACTION
                                     Against Caruso and Kogan
                                (Violation of RICO, 18 U.S.C. § 1962(c))

        418.    GEICO incorporates, as though fully set forth herein, each and every allegation in

 the paragraphs above.

        419.    Full Spine Chiro is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §

 1961(4), that engages in activities which affect interstate commerce.

        420.    Caruso, Kogan, and John Doe Defendants 1-5 knowingly conducted and/or

 participated, directly or indirectly, in the conduct of the Full Spine Chiro’s affairs through a

 pattern of racketeering activity consisting of repeated violations of the federal mail fraud statute,

 18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be

 submitted thousands of fraudulent charges on a continuous basis for over five years seeking

 payments that Full Spine Chiro was not eligible to receive under the No-Fault Laws because: (i)

 it was unlawfully licensed, owned and controlled by non-physicians; (ii) it engaged in fee-
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 100 of 120 PageID #: 100



  splitting with non-physicians and paid kickbacks in exchange for patient referrals; (iii) the billed-

  for services were not medically necessary, were performed pursuant to a pre-determined,

  fraudulent protocol designed solely to enrich the Defendants, and frequently were not performed

  at all; (iv) the billed-for services were performed by independent contractors, rather than by Full

  Spine Chiro employees; and (v) the billing codes used for the services misrepresented and

  exaggerated the level of services that purportedly were provided in order to inflate the charges

  that could be submitted. A representative sample of the fraudulent bills and corresponding

  mailings submitted to GEICO that comprise, in part, the pattern of racketeering activity

  identified through the date of this Complaint are described, in part, in the chart annexed hereto as

  Exhibit “3.”

         421.    Full Spine Chiro’s business is racketeering activity, inasmuch as the enterprise

  exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail

  fraud are the regular way in which Caruso and the Management Defendants operated Full Spine

  Chiro, inasmuch as Full Spine Chiro never was eligible to bill for or collect No-Fault Benefits,

  and acts of mail fraud therefore were essential in order for Full Spine Chiro to function.

  Furthermore, the intricate planning required to carry out and conceal the predicate acts of mail

  fraud implies a threat of continued criminal activity, as does the fact that the Defendants continue

  to attempt collection on the fraudulent billing submitted through Full Spine Chiro to the present

  day.

         422.    Full Spine Chiro is engaged in inherently unlawful acts inasmuch as its very

  existence is an unlawful act, considering that it is fraudulently licensed, owned and controlled by

  non-physicians, and unlawfully pays for patient referrals. Full Spine Chiro likewise is engaged in

  inherently unlawful acts inasmuch as it continues to attempt collection on fraudulent billing
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 101 of 120 PageID #: 101



  submitted to GEICO and other insurers. These inherently unlawful acts are taken by Full Spine

  Chiro in pursuit of inherently unlawful goals – namely, the theft of money from GEICO and

  other insurers through fraudulent no-fault billing.

            423.   GEICO has been injured in its business and property by reason of the above-

  described conduct in that it has paid at least $221,000.00 pursuant to the fraudulent bills

  submitted by the Defendants through Full Spine Chiro.

            424.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

  attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

  proper.

                                   ELEVENTH CAUSE OF ACTION
                                      Against Caruso and Kogan
                                 (Violation of RICO, 18 U.S.C. § 1962(d))

            425.   GEICO incorporates, as though fully set forth herein, each and every allegation in

  the paragraphs above.

            426.   Full Spine Chiro is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §

  1961(4), that engaged in activities which affected interstate commerce.

            427.   Caruso, Kogan, and John Doe Defendants 1-5 are employed by and/or associated

  with Full Spine Chiro.

            428.   Caruso, Kogan, and John Doe Defendants 1-5 knowingly have agreed, combined

  and conspired to conduct and/or participate, directly or indirectly, in the conduct of the Full Spine

  Chiro’s affairs through a pattern of racketeering activity consisting of repeated violations of the

  federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to

  submit or cause to be submitted thousands of fraudulent charges on a continuous basis for over

  five years seeking payments that Full Spine Chiro was not eligible to receive under the No-Fault
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 102 of 120 PageID #: 102



  Laws because: (i) it was unlawfully licensed, owned and controlled by non-physicians; (ii) it

  engaged in fee-splitting with non-physicians and paid kickbacks in exchange for patient referrals;

  (iii) the billed-for services were not medically necessary, were performed pursuant to a pre-

  determined, fraudulent protocol designed solely to enrich the Defendants, and frequently were

  not performed at all; (iv) the billed-for services were performed by independent contractors,

  rather than by Full Spine Chiro employees; and (v) the billing codes used for the services

  misrepresented and exaggerated the level of services that purportedly were provided in order to

  inflate the charges that could be submitted. A representative sample of the fraudulent bills and

  corresponding mailings submitted to GEICO that comprise, in part, the pattern of racketeering

  activity identified through the date of this Complaint are described, in part, in the chart annexed

  hereto as Exhibit “3”. Each such mailing was made in furtherance of the mail fraud scheme.

            429.   Caruso, Kogan, and John Doe Defendants 1-5 knew of, agreed to and acted in

  furtherance of the common and overall objective (i.e., to defraud GEICO and other insurers of

  money) by submitting or facilitating the submission of the fraudulent charges to GEICO.

            430.   GEICO has been injured in its business and property by reason of the above-

  described conduct in that it has paid at least $221,000.00 pursuant to the fraudulent bills submitted

  by the Defendants through the Full Spine Chiro.

            431.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

  attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

  proper.

                                   TWELFTH CAUSE OF ACTION
                            Against Full Spine Chiro, Caruso, and Kogan
                                         (Common Law Fraud)

            432.   GEICO incorporates, as though fully set forth herein, each and every allegation in
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 103 of 120 PageID #: 103



  the paragraphs above.

         433.    Full Spine Chiro, Caruso, Kogan, and John Doe Defendants 1-5 intentionally and

  knowingly made false and fraudulent statements of material fact to GEICO and concealed material

  facts from GEICO in the course of their submission of thousands of fraudulent charges seeking

  payment for the Fraudulent Services.

         434.    The false and fraudulent statements of material fact and acts of fraudulent

  concealment include: (i) in every claim, the representation that Full Spine Chiro was properly

  licensed, and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law §

  5102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact it was fraudulently licensed and actually

  owned and controlled by non-physicians; (ii) in every claim, the representation that Full Spine

  Chiro was properly licensed, and therefore, eligible to receive No-Fault Benefits pursuant to

  Insurance Law § 5102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact Full Spine Chiro was

  not properly licensed in that it engaged in illegal fee-splitting with non-physicians and paid illegal

  kickbacks for patient referrals; (iii) in every claim, the representation that the billed-for services

  were medically necessary, when in fact the billed-for services were not medically necessary,

  were performed pursuant to a pre-determined, fraudulent protocol designed solely to enrich the

  Defendants, and in many cases were not performed at all; (iv) in every claim for services not

  actually performed by Smith, the representation that the billed-for services were performed by

  Full Spine Chiro’s employees, when in fact the billed-for services were performed – to the extent

  that they were performed at all – by independent contractors.

         435.    Full Spine Chiro, Caruso, Kogan, and John Doe Defendants 1-5 intentionally made

  the above-described false and fraudulent statements and concealed material facts in a calculated
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 104 of 120 PageID #: 104



  effort to induce GEICO to pay charges submitted through Full Spine Chiro that were not

  compensable under the No-Fault Laws.

            436.   GEICO has been injured in its business and property by reason of the above-

  described conduct in that it has paid at least $221,000.00 pursuant to the fraudulent bills submitted

  by the Defendants through Full Spine Chiro.

            437.   The Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

  turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

            438.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

  punitive damages, together with interest and costs, and any other relief the Court deems just and

  proper.

                                 THIRTEENTH CAUSE OF ACTION
                            Against Full Spine Chiro, Caruso, and Kogan
                                          (Unjust Enrichment)

            439.   GEICO incorporates, as though fully set forth herein, each and every allegation in

  the paragraphs above.

            440.   As set forth above, Full Spine Chiro, Caruso, Kogan, and John Doe Defendants 1-

  5 have engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

            441.   When GEICO paid the bills and charges submitted by or on behalf of Full Spine

  Chiro for No-Fault Benefits, it reasonably believed that it was legally obligated to make such

  payments based on the Defendants’ improper, unlawful, and/or unjust acts.

            442.   Full Spine Chiro, Caruso, Kogan, and John Doe Defendants 1-5 have been

  enriched at GEICO’s expense by GEICO’s payments, which constituted a benefit that Defendants

  voluntarily accepted notwithstanding their improper, unlawful, and unjust billing scheme.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 105 of 120 PageID #: 105



         443.    Defendants’ retention of GEICO’s payments violates fundamental principles of

  justice, equity and good conscience.

         444.    By reason of the above, the Defendants have been unjustly enriched in an amount

  to be determined at trial, but in no event less than $221,210.94.

                               FOURTEENTH CAUSE OF ACTION
                                     Against Caruso and Kogan
                                (Violation of RICO, 18 U.S.C. § 1962(c))

         445.    GEICO incorporates, as though fully set forth herein, each and every allegation in

  the paragraphs above.

         446.    Brook Chiro is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §

  1961(4), that engages in activities which affect interstate commerce.

         447.    Caruso, Kogan, and John Doe Defendants 1-5 knowingly conducted and/or

  participated, directly or indirectly, in the conduct of the Brook Chiro’s affairs through a pattern

  of racketeering activity consisting of repeated violations of the federal mail fraud statute, 18

  U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be submitted

  thousands of fraudulent charges on a continuous basis for over three years seeking payments that

  Brook Chiro was not eligible to receive under the No-Fault Laws because: (i) it was unlawfully

  licensed, owned and controlled by non-physicians; (ii) it engaged in fee-splitting with non-

  physicians and paid kickbacks in exchange for patient referrals; (iii) the billed-for services were

  not medically necessary, were performed pursuant to a pre-determined, fraudulent protocol

  designed solely to enrich the Defendants, and frequently were not performed at all; (iv) the

  billed-for services were performed by independent contractors, rather than by Brook Chiro

  employees; and (v) the billing codes used for the services misrepresented and exaggerated the

  level of services that purportedly were provided in order to inflate the charges that could be
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 106 of 120 PageID #: 106



  submitted. A representative sample of the fraudulent bills and corresponding mailings submitted

  to GEICO that comprise, in part, the pattern of racketeering activity identified through the date

  of this Complaint are described, in part, in the chart annexed hereto as Exhibit “4.”

         448.    Brook Chiro’s business is racketeering activity, inasmuch as the enterprise exists

  for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are

  the regular way in which Caruso and the Management Defendants operated Brook Chiro,

  inasmuch as Brook Chiro never was eligible to bill for or collect No-Fault Benefits, and acts of

  mail fraud therefore were essential in order for Brook Chiro to function. Furthermore, the

  intricate planning required to carry out and conceal the predicate acts of mail fraud implies a

  threat of continued criminal activity, as does the fact that the Defendants continue to attempt

  collection on the fraudulent billing submitted through Brook Chiro to the present day.

         449.    Brook Chiro is engaged in inherently unlawful acts inasmuch as its very existence

  is an unlawful act, considering that it is fraudulently licensed, owned and controlled by non-

  physicians, and unlawfully pays for patient referrals. Brook Chiro likewise is engaged in

  inherently unlawful acts inasmuch as it continues to attempt collection on fraudulent billing

  submitted to GEICO and other insurers. These inherently unlawful acts are taken by Brook Chiro

  in pursuit of inherently unlawful goals – namely, the theft of money from GEICO and other

  insurers through fraudulent no-fault billing.

         450.    GEICO has been injured in its business and property by reason of the above-

  described conduct in that it has paid at least $373,000.00 pursuant to the fraudulent bills

  submitted by the Defendants through Brook Chiro.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 107 of 120 PageID #: 107



            451.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

  attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

  proper.

                                   FIFTEENTH CAUSE OF ACTION
                                      Against Caruso and Kogan
                                 (Violation of RICO, 18 U.S.C. § 1962(d))

            452.   GEICO incorporates, as though fully set forth herein, each and every allegation in

  the paragraphs above.

            453.   Brook Chiro is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §

  1961(4), that engaged in activities which affected interstate commerce.

            454.   Caruso, Kogan, and John Doe Defendants 1-5 are employed by and/or associated

  with Brook Chiro.

            455.   Caruso, Kogan, and John Doe Defendants 1-5 knowingly have agreed, combined

  and conspired to conduct and/or participate, directly or indirectly, in the conduct of the Brook

  Chiro’s affairs through a pattern of racketeering activity consisting of repeated violations of the

  federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to

  submit or cause to be submitted thousands of fraudulent charges on a continuous basis for over

  three years seeking payments that Brook Chiro was not eligible to receive under the No-Fault

  Laws because: (i) it was unlawfully licensed, owned and controlled by non-physicians; (ii) it

  engaged in fee-splitting with non-physicians and paid kickbacks in exchange for patient referrals;

  (iii) the billed-for services were not medically necessary, were performed pursuant to a pre-

  determined, fraudulent protocol designed solely to enrich the Defendants, and frequently were

  not performed at all; (iv) the billed-for services were performed by independent contractors,

  rather than by Brook Chiro employees; and (v) the billing codes used for the services
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 108 of 120 PageID #: 108



  misrepresented and exaggerated the level of services that purportedly were provided in order to

  inflate the charges that could be submitted. A representative sample of the fraudulent bills and

  corresponding mailings submitted to GEICO that comprise, in part, the pattern of racketeering

  activity identified through the date of this Complaint are described, in part, in the chart annexed

  hereto as Exhibit “4”. Each such mailing was made in furtherance of the mail fraud scheme.

            456.   Caruso, Kogan, and John Doe Defendants 1-5 knew of, agreed to and acted in

  furtherance of the common and overall objective (i.e., to defraud GEICO and other insurers of

  money) by submitting or facilitating the submission of the fraudulent charges to GEICO.

            457.   GEICO has been injured in its business and property by reason of the above-

  described conduct in that it has paid at least $373,000.00 pursuant to the fraudulent bills submitted

  by the Defendants through the Brook Chiro.

            458.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

  attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

  proper.

                                  SIXTEENTH CAUSE OF ACTION
                              Against Brook Chiro, Caruso, and Kogan
                                        (Common Law Fraud)

            459.   GEICO incorporates, as though fully set forth herein, each and every allegation in

  the paragraphs above.

            460.   Brook Chiro, Caruso, Kogan, and John Doe Defendants 1-5 intentionally and

  knowingly made false and fraudulent statements of material fact to GEICO and concealed material

  facts from GEICO in the course of their submission of thousands of fraudulent charges seeking

  payment for the Fraudulent Services.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 109 of 120 PageID #: 109



         461.    The false and fraudulent statements of material fact and acts of fraudulent

  concealment include: (i) in every claim, the representation that Brook Chiro was properly licensed,

  and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law § 5102(a)(1) and 11

  NYCRR § 65-3.16(a)(12), when in fact it was fraudulently licensed and actually owned and

  controlled by non-physicians; (ii) in every claim, the representation that Brook Chiro was properly

  licensed, and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law §

  5102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact Brook Chiro was not properly licensed

  in that it engaged in illegal fee-splitting with non-physicians and paid illegal kickbacks for patient

  referrals; (iii) in every claim, the representation that the billed-for services were medically

  necessary, when in fact the billed-for services were not medically necessary, were performed

  pursuant to a pre-determined, fraudulent protocol designed solely to enrich the Defendants, and

  in many cases were not performed at all; (iv) in every claim for services not actually performed

  by Smith, the representation that the billed-for services were performed by Brook Chiro’s

  employees, when in fact the billed-for services were performed – to the extent that they were

  performed at all – by independent contractors.

         462.    Brook Chiro, Caruso, Kogan, and John Doe Defendants 1-5 intentionally made the

  above-described false and fraudulent statements and concealed material facts in a calculated effort

  to induce GEICO to pay charges submitted through Brook Chiro that were not compensable under

  the No-Fault Laws.

         463.    GEICO has been injured in its business and property by reason of the above-

  described conduct in that it has paid at least $373,000.00 pursuant to the fraudulent bills submitted

  by the Defendants through Brook Chiro.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 110 of 120 PageID #: 110



            464.   The Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

  turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

            465.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

  punitive damages, together with interest and costs, and any other relief the Court deems just and

  proper.

                                SEVENTEENTH CAUSE OF ACTION
                              Against Brook Chiro, Caruso, and Kogan
                                         (Unjust Enrichment)

            466.   GEICO incorporates, as though fully set forth herein, each and every allegation in

  paragraphs above.

            467.   As set forth above, Brook Chiro, Caruso, Kogan, and John Doe Defendants 1-5

  have engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

            468.   When GEICO paid the bills and charges submitted by or on behalf of Brook Chiro

  for No-Fault Benefits, it reasonably believed that it was legally obligated to make such payments

  based on the Defendants’ improper, unlawful, and/or unjust acts.

            469.   Brook Chiro, Caruso, Kogan, and John Doe Defendants 1-5 have been enriched at

  GEICO’s expense by GEICO’s payments, which constituted a benefit that Defendants voluntarily

  accepted notwithstanding their improper, unlawful, and unjust billing scheme.

            470.   Defendants’ retention of GEICO’s payments violates fundamental principles of

  justice, equity and good conscience.

            471.   By reason of the above, the Defendants have been unjustly enriched in an amount

  to be determined at trial, but in no event less than $373,517.71.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 111 of 120 PageID #: 111



                               EIGHTEENTH CAUSE OF ACTION
                                     Against Caruso and Kogan
                                (Violation of RICO, 18 U.S.C. § 1962(c))

         472.    GEICO incorporates, as though fully set forth herein, each and every allegation in

  the paragraphs above.

         473.    Compass Chiro is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §

  1961(4), that engages in activities which affect interstate commerce.

         474.    Caruso, Kogan, and John Doe Defendants 1-5 knowingly conducted and/or

  participated, directly or indirectly, in the conduct of the Compass Chiro’s affairs through a

  pattern of racketeering activity consisting of repeated violations of the federal mail fraud statute,

  18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be

  submitted thousands of fraudulent charges on a continuous basis for over a year seeking

  payments that Compass Chiro was not eligible to receive under the No-Fault Laws because: (i) it

  was unlawfully licensed, owned and controlled by non-physicians; (ii) it engaged in fee-splitting

  with non-physicians and paid kickbacks in exchange for patient referrals; (iii) the billed-for

  services were not medically necessary, were performed pursuant to a pre-determined, fraudulent

  protocol designed solely to enrich the Defendants, and frequently were not performed at all; (iv)

  the billed-for services were performed by independent contractors, rather than by Compass Chiro

  employees; and (v) the billing codes used for the services misrepresented and exaggerated the

  level of services that purportedly were provided in order to inflate the charges that could be

  submitted. A representative sample of the fraudulent bills and corresponding mailings submitted

  to GEICO that comprise, in part, the pattern of racketeering activity identified through the date

  of this Complaint are described, in part, in the chart annexed hereto as Exhibit “5.”
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 112 of 120 PageID #: 112



            475.   Compass Chiro’s business is racketeering activity, inasmuch as the enterprise

  exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail

  fraud are the regular way in which Caruso and the Management Defendants operated Compass

  Chiro, inasmuch as Compass Chiro never was eligible to bill for or collect No-Fault Benefits,

  and acts of mail fraud therefore were essential in order for Compass Chiro to function.

  Furthermore, the intricate planning required to carry out and conceal the predicate acts of mail

  fraud implies a threat of continued criminal activity, as does the fact that the Defendants continue

  to attempt collection on the fraudulent billing submitted through Compass Chiro to the present

  day.

            476.   Compass Chiro is engaged in inherently unlawful acts inasmuch as its very

  existence is an unlawful act, considering that it is fraudulently licensed, owned and controlled by

  non-physicians, and unlawfully pays for patient referrals. Compass Chiro likewise is engaged in

  inherently unlawful acts inasmuch as it continues to attempt collection on fraudulent billing

  submitted to GEICO and other insurers. These inherently unlawful acts are taken by Compass

  Chiro in pursuit of inherently unlawful goals – namely, the theft of money from GEICO and

  other insurers through fraudulent no-fault billing.

            477.   GEICO has been injured in its business and property by reason of the above-

  described conduct in that it has paid at least $69,000.00 pursuant to the fraudulent bills submitted

  by the Defendants through Compass Chiro.

            478.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

  attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

  proper.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 113 of 120 PageID #: 113



                                NINETEENTH CAUSE OF ACTION
                                    Against Caruso and Kogan
                               (Violation of RICO, 18 U.S.C. § 1962(d))

         479.    GEICO incorporates, as though fully set forth herein, each and every allegation in

  the paragraphs above.

         480.    Compass Chiro is an ongoing “enterprise”, as that term is defined in 18 U.S.C. §

  1961(4), that engaged in activities which affected interstate commerce.

         481.    Caruso, Kogan, and John Doe Defendants 1-5 are employed by and/or associated

  with Compass Chiro.

         482.    Caruso, Kogan, and John Doe Defendants 1-5 knowingly have agreed, combined

  and conspired to conduct and/or participate, directly or indirectly, in the conduct of the Compass

  Chiro’s affairs through a pattern of racketeering activity consisting of repeated violations of the

  federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to

  submit or cause to be submitted thousands of fraudulent charges on a continuous basis for over a

  year seeking payments that Compass Chiro was not eligible to receive under the No-Fault Laws

  because: (i) it was unlawfully licensed, owned and controlled by non-physicians; (ii) it engaged

  in fee-splitting with non-physicians and paid kickbacks in exchange for patient referrals; (iii) the

  billed-for services were not medically necessary, were performed pursuant to a pre-determined,

  fraudulent protocol designed solely to enrich the Defendants, and frequently were not performed

  at all; (iv) the billed-for services were performed by independent contractors, rather than by

  Compass Chiro employees; and (v) the billing codes used for the services misrepresented and

  exaggerated the level of services that purportedly were provided in order to inflate the charges

  that could be submitted. A representative sample of the fraudulent bills and corresponding

  mailings submitted to GEICO that comprise, in part, the pattern of racketeering activity identified
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 114 of 120 PageID #: 114



  through the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit

  “5”. Each such mailing was made in furtherance of the mail fraud scheme.

            483.   Caruso, Kogan, and John Doe Defendants 1-5 knew of, agreed to and acted in

  furtherance of the common and overall objective (i.e., to defraud GEICO and other insurers of

  money) by submitting or facilitating the submission of the fraudulent charges to GEICO.

            484.   GEICO has been injured in its business and property by reason of the above-

  described conduct in that it has paid at least $61,000.00 pursuant to the fraudulent bills submitted

  by the Defendants through the Compass Chiro.

            485.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

  attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

  proper.

                                  TWENTIETH CAUSE OF ACTION
                             Against Compass Chiro, Caruso, and Kogan
                                        (Common Law Fraud)

            486.   GEICO incorporates, as though fully set forth herein, each and every allegation in

  the paragraphs above.

            487.   Compass Chiro, Caruso, Kogan, and John Doe Defendants 1-5 intentionally and

  knowingly made false and fraudulent statements of material fact to GEICO and concealed material

  facts from GEICO in the course of their submission of thousands of fraudulent charges seeking

  payment for the Fraudulent Services.

            488.   The false and fraudulent statements of material fact and acts of fraudulent

  concealment include: (i) in every claim, the representation that Compass Chiro was properly

  licensed, and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law §

  5102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact it was fraudulently licensed and actually
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 115 of 120 PageID #: 115



  owned and controlled by non-physicians; (ii) in every claim, the representation that Compass Chiro

  was properly licensed, and therefore, eligible to receive No-Fault Benefits pursuant to Insurance

  Law § 5102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact Compass Chiro was not properly

  licensed in that it engaged in illegal fee-splitting with non-physicians and paid illegal kickbacks for

  patient referrals; (iii) in every claim, the representation that the billed-for services were medically

  necessary, when in fact the billed-for services were not medically necessary, were performed

  pursuant to a pre-determined, fraudulent protocol designed solely to enrich the Defendants, and

  in many cases were not performed at all; (iv) in every claim for services not actually performed

  by Smith, the representation that the billed-for services were performed by Compass Chiro’s

  employees, when in fact the billed-for services were performed – to the extent that they were

  performed at all – by independent contractors.

            489.   Compass Chiro, Caruso, Kogan, and John Doe Defendants 1-5 intentionally made

  the above-described false and fraudulent statements and concealed material facts in a calculated

  effort to induce GEICO to pay charges submitted through Compass Chiro that were not

  compensable under the No-Fault Laws.

            490.   GEICO has been injured in its business and property by reason of the above-

  described conduct in that it has paid at least $69,000.00 pursuant to the fraudulent bills submitted

  by the Defendants through Compass Chiro.

            491.   The Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

  turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

            492.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

  punitive damages, together with interest and costs, and any other relief the Court deems just and

  proper.
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 116 of 120 PageID #: 116



                               TWENTY-FIRST CAUSE OF ACTION
                            Against Compass Chiro, Caruso, and Kogan
                                       (Unjust Enrichment)

          493.   GEICO incorporates, as though fully set forth herein, each and every allegation in

  paragraphs above.

          494.   As set forth above, Compass Chiro, Caruso, Kogan, and John Doe Defendants 1-5

  have engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

          495.   When GEICO paid the bills and charges submitted by or on behalf of Compass

  Chiro for No-Fault Benefits, it reasonably believed that it was legally obligated to make such

  payments based on the Defendants’ improper, unlawful, and/or unjust acts.

          496.   Compass Chiro, Caruso, Kogan, and John Doe Defendants 1-5 have been enriched

  at GEICO’s expense by GEICO’s payments, which constituted a benefit that Defendants

  voluntarily accepted notwithstanding their improper, unlawful, and unjust billing scheme.

          497.   Defendants’ retention of GEICO’s payments violates fundamental principles of

  justice, equity and good conscience.

          498.   By reason of the above, the Defendants have been unjustly enriched in an amount

  to be determined at trial, but in no event less than $69,700.69.

                                           JURY DEMAND

          499.   Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by

  jury.

          WHEREFORE, Plaintiffs Government Employees Insurance Company, GEICO

  Indemnity Company, GEICO General Insurance Company, and GEICO Casualty Company

  demand that a Judgment be entered in their favor:
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 117 of 120 PageID #: 117



          A.     On the First Cause of Action against the PC Defendants, a declaration pursuant to

  the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that the PC Defendants have no

  right to receive payment for any pending bills submitted to GEICO;

          B.     On the Second Cause of Action against Caruso and Kogan, compensatory

  damages in favor of GEICO in an amount to be determined at trial but in excess of $610,718.93,

  together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. §

  1964(c) plus interest;

          C.     On the Third Cause of Action against Caruso and Kogan, compensatory damages

  in favor of GEICO in an amount to be determined at trial but in excess of $610,718.93, together

  with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

  interest;

          D.     On the Fourth Cause of Action against GC Chiro, Caruso, and Kogan,

  compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of

  $610,718.93, together with punitive damages, costs, interest and such other and further relief as

  this Court deems just and proper;

          E.     On the Fifth Cause of Action against GC Chiro, Caruso, and Kogan, more than

  $610,718.93 for unjust enrichment, plus costs and interest and such other and further relief as

  this Court deems just and proper;

          F.     On the Sixth Cause of Action against Caruso and Kogan, compensatory damages

  in favor of GEICO in an amount to be determined at trial but in excess of $191,485.54, together

  with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

  interest;
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 118 of 120 PageID #: 118



          G.     On the Seventh Cause of Action against Caruso and Kogan, compensatory

  damages in favor of GEICO in an amount to be determined at trial but in excess of $191,485.54,

  together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. §

  1964(c) plus interest;

          H.     On the Eighth Cause of Action against Integrated Chiro, Caruso, and Kogan,

  compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of

  $191,485.54, together with punitive damages, costs, interest and such other and further relief as

  this Court deems just and proper;

          I.     On the Ninth Cause of Action against Integrated Chiro, Caruso, and Kogan, more

  than $191,485.54 for unjust enrichment, plus costs and interest and such other and further relief

  as this Court deems just and proper;

          J.     On the Tenth Cause of Action against Caruso and Kogan, compensatory damages

  in favor of GEICO in an amount to be determined at trial but in excess of $221,210.94, together

  with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

  interest;

          K.     On the Eleventh Cause of Action against Caruso and Kogan, compensatory

  damages in favor of GEICO in an amount to be determined at trial but in excess of $221,210.94,

  together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. §

  1964(c) plus interest;

          L.     On the Twelfth Cause of Action against Full Spine Chiro, Caruso, and Kogan,

  compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of

  $221,210.94, together with punitive damages, costs, interest and such other and further relief as

  this Court deems just and proper;
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 119 of 120 PageID #: 119



         M.      On the Thirteenth Cause of Action against Full Spine Chiro, Caruso, and Kogan,

  more than $221,210.94 for unjust enrichment, plus costs and interest and such other and further

  relief as this Court deems just and proper;

         N.      On the Fourteenth Cause of Action against Caruso and Kogan, compensatory

  damages in favor of GEICO in an amount to be determined at trial but in excess of $373,517.71,

  together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. §

  1964(c) plus interest;

         O.      On the Fifteenth Cause of Action against Caruso and Kogan, compensatory

  damages in favor of GEICO in an amount to be determined at trial but in excess of $373,517.71,

  together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. §

  1964(c) plus interest;

         P.      On the Sixteenth Cause of Action against Brook Chiro, Caruso, and Kogan,

  compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of

  $373,517.71, together with punitive damages, costs, interest and such other and further relief as

  this Court deems just and proper;

         Q.      On the Seventeenth Cause of Action against Brook Chiro, Caruso, and Kogan,

  more than $373,517.71 for unjust enrichment, plus costs and interest and such other and further

  relief as this Court deems just and proper;

         R.      On the Eighteenth Cause of Action against Caruso and Kogan, compensatory

  damages in favor of GEICO in an amount to be determined at trial but in excess of $69,700.69,

  together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. §

  1964(c) plus interest;
Case 1:20-cv-02533-RRM-JO Document 1 Filed 06/05/20 Page 120 of 120 PageID #: 120



         S.      On the Nineteenth Cause of Action against Caruso and Kogan, compensatory

  damages in favor of GEICO in an amount to be determined at trial but in excess of $69,700.69,

  together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. §

  1964(c) plus interest;

         T.      On the Twentieth Cause of Action against Compass Chiro, Caruso, and Kogan,

  compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of

  $69,700.69, together with punitive damages, costs, interest and such other and further relief as

  this Court deems just and proper;

         U.      On the Twenty-First Cause of Action against Compass Chiro, Caruso, and Kogan,

  more than $69,700.69 for unjust enrichment, plus costs and interest and such other and further

  relief as this Court deems just and proper;


  Dated: Uniondale, New York
         June 5, 2020
                                                RIVKIN RADLER LLP

                                                By:     /s/ Joshua D. Smith, Esq.
                                                       Michael A. Sirignano (MS 5263)
                                                       Barry I. Levy (BL 2190)
                                                       Joshua D. Smith (JS 3989)
                                                926 RXR Plaza
                                                Uniondale, New York 11556
                                                (516) 357-3000

                                                Counsel for Plaintiffs, Government Employees
                                                Insurance Company, GEICO Indemnity Company,
                                                GEICO General Insurance Company and GEICO
                                                Casualty Company
